TABLE OF CONTENTS

Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Among

LONGTRAIN LEASING I, LLC, a Delaware limited liability company, as Borrower,

AMERICAN RAILCAR INDUSTRIES, INC., as Seller,

VARIOUS LENDERS

FROM TIME TO TIME PARTY HERETO,

FIFTH THIRD BANK, an Ohio banking corporation,

as Administrative Agent

and

FIFTH THIRD BANK AND KEY EQUIPMENT FINANCE INC., as Co-Syndication Agents

DATED AS OF DECEMBER 20, 2012

 

 

FIFTH THIRD BANK AND KEY EQUIPMENT FINANCE INC., as Co-Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

SECTION

  HEADING      PAGE   

SECTION 1.

  DEFINITIONS; INTERPRETATION      1   

Section 1.1.

  Definitions      1   

Section 1.2.

  Interpretation      30   

Section 1.3.

  Change in Accounting Principles      30   

Section 1.4.

  Rounding      30   

SECTION 2.

  THE TERM CREDIT FACILITY      31   

Section 2.1.

  Term Loan Commitments      31   

Section 2.2.

  Applicable Interest Rates      31   

Section 2.3.

  Manner of Borrowing Loans      34   

Section 2.4.

  Minimum Borrowing Amount      34   

Section 2.5.

  Maturity of Loans      34   

Section 2.6.

  Prepayments      34   

Section 2.7.

  Place and Application of Payments      35   

Section 2.8.

  Evidence of Indebtedness      38   

Section 2.9.

  Fees      38   

SECTION 3.

  CONDITIONS PRECEDENT      39   

Section 3.1.

  Initial Funding      39   

Section 3.2.

  Delayed Draw Funding      41   

SECTION 4.

  THE COLLATERAL      42   

Section 4.1.

  Collateral      42   

Section 4.2.

  Further Assurances      42   

SECTION 5.

  REPRESENTATIONS AND WARRANTIES      43   

Section 5.1.

  Organization and Qualification      43   

Section 5.2.

  Authority and Enforceability      43   

Section 5.3.

  Financial Reports      43   

Section 5.4.

  No Material Adverse Change      43   

Section 5.5.

  Litigation and Other Controversies      43   

Section 5.6.

  True and Complete Disclosure      44   

Section 5.7.

  Use of Proceeds; Margin Stock      45   

Section 5.8.

  Taxes      45   

Section 5.9.

  ERISA      45   

Section 5.10.

  Subsidiaries; Other Business      45   

Section 5.11.

  Compliance with Laws      46   

Section 5.12.

  Environmental Matters      46   

Section 5.13.

  Investment Company      46   

Section 5.14.

  Intellectual Property      46   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.15.

  Good Title      46   

Section 5.16.

  Security Interest      46   

Section 5.17.

  Governmental Authority and Licensing      47   

Section 5.18.

  Approvals      47   

Section 5.19.

  Labor Relations      47   

Section 5.20.

  Solvency      47   

Section 5.21.

  No Servicer Default      47   

Section 5.22.

  No Early Amortization Event      47   

Section 5.23.

  OFAC      47   

Section 5.24

  Collections      48   

SECTION 6.

  COVENANTS      48   

Section 6.1.

  Information Covenants      48   

Section 6.2.

  Appraisals      51   

Section 6.3.

  Maintenance of Property, Insurance, Environmental Matters, etc      52   

Section 6.4.

  Compliance with Laws      52   

Section 6.5.

  ERISA      52   

Section 6.6.

  Payment of Taxes      53   

Section 6.7.

  Preservation of Existence      53   

Section 6.8.

  Agreements with Affiliates      53   

Section 6.9.

  Restrictions on Changes and Amendments      53   

Section 6.10.

  Change in the Nature of Business      54   

Section 6.11.

  Indebtedness      54   

Section 6.12.

  Liens      54   

Section 6.13.

  Consolidation, Merger, Sale of Assets, etc      55   

Section 6.14.

  Advances, Investments and Loans      57   

Section 6.15.

  Redemption Payments      57   

Section 6.16.

  Collections      57   

Section 6.17.

  Change in Payment Instructions to Lessees      58   

Section 6.18.

  Limitation on the Creation of Subsidiaries      58   

Section 6.19.

  Lenders’ Reliance; Separate Identity      58   

Section 6.20.

  Financial Covenants      59   

Section 6.21.

  Compliance with OFAC Sanctions Programs      60   

Section 6.22.

  Subordinated Debt      60   

Section 6.23.

  Servicer Default Event      61   

Section 6.24.

  Compliance with Lease Agreements and Servicing Standard      61   

Section 6.25.

  Investment Company Act      61   

Section 6.26.

  Securities Laws      61   

SECTION 7.

  EVENTS OF DEFAULT AND REMEDIES      61   

Section 7.1.

  Events of Default      61   

Section 7.2.

  Non-Bankruptcy Defaults      64   

Section 7.3.

  Bankruptcy Defaults      64   

Section 7.4.

  Notice of Default      64   

Section 7.5.

  Remedies      64   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 8.

  CHANGE IN CIRCUMSTANCES AND CONTINGENCIES      64   

Section 8.1.

  Funding Indemnity      64   

Section 8.2.

  Illegality      65   

Section 8.3.

  Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
     65   

Section 8.4.

  Increased Costs      66   

Section 8.5.

  Discretion of Lender as to Manner of Funding      67   

SECTION 9.

  THE ADMINISTRATIVE AGENT      67   

Section 9.1.

  Appointment and Authorization of Administrative Agent      67   

Section 9.2.

  Administrative Agent and Its Affiliates      67   

Section 9.3.

  Exculpatory Provisions      68   

Section 9.4.

  Reliance by Administrative Agent      69   

Section 9.5.

  Delegation of Duties      69   

Section 9.6.

  Non-Reliance on Administrative Agent and Other Lenders      70   

Section 9.7.

  Resignation of Administrative Agent and Successor Administrative Agent      70
  

Section 9.8.

  No Other Duties; Designation of Additional Agents      71   

Section 9.9.

  Authorization to Enter into, and Enforcement of, the Collateral Documents     
71   

Section 9.10.

  Administrative Agent May File Proofs of Claim      71   

Section 9.11.

  Collateral Matters      72   

SECTION 10.

  MISCELLANEOUS      73   

Section 10.1.

  Taxes      73   

Section 10.2.

  Mitigation Obligations; Replacement of Lenders      76   

Section 10.3.

  No Waiver, Cumulative Remedies      77   

Section 10.4.

  Non-Business Days      77   

Section 10.5.

  Survival of Representations and Covenants      78   

Section 10.6.

  Survival of Indemnities      78   

Section 10.7.

  Sharing of Payments by Lenders      78   

Section 10.8.

  Notices; Effectiveness; Electronic Communication      79   

Section 10.9.

  Successors and Assigns; Assignments and Participations      81   

Section 10.10.

  Amendments      85   

Section 10.11.

  Heading      86   

Section 10.12.

  Expenses; Indemnity; Damage Waiver      86   

Section 10.13.

  Set-off      88   

Section 10.14.

  Governing Law; Jurisdiction; Etc      88   

Section 10.15.

  Severability of Provisions      89   

Section 10.16.

  Excess Interest      89   

Section 10.17.

  Construction      90   

Section 10.18.

  Lender’s Obligations Several      90   

Section 10.19.

  USA Patriot Act      90   

Section 10.20.

  Waiver of Jury Trial      90   

Section 10.21.

  Treatment of Certain Information; Confidentiality      91   

Section 10.22.

  Counterparts; Integration, Effectiveness      91   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 11.

  THE SELLER PERFORMANCE AGREEMENT      92   

Section 11.1.

  The Seller Performance Agreement      92   

Section 11.2.

  Performance Undertaking Unconditional      92   

Section 11.3.

  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstance   
  93   

Section 11.4.

  Subrogation      94   

Section 11.5.

  Subordination      94   

Section 11.6.

  Waivers      94   

Section 11.7.

  Limit on Recovery      94   

Section 11.9.

  Benefit to the Seller      94   

Section 11.10.

  No Bankruptcy Petition      94   

 

Signature Pages

          S-1   

EXHIBIT A

  —      Form of Servicer Report   

Exhibit B

  —      Notice of Borrowing   

EXHIBIT C

  —      Standard Lease Agreement Terms   

EXHIBIT D

  —      Term Note   

EXHIBIT E

  —      Compliance Certificate   

Exhibit F

  —      Assignment and Assumption   

SCHEDULE 1

  —      Commitments   

SCHEDULE 5.9

  —      ERISA   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

This Credit Agreement is entered into as of December 20, 2012, by and among
LONGTRAIN LEASING I, LLC, a Delaware limited liability company (the “Borrower”),
AMERICAN RAILCAR INDUSTRIES, INC., a corporation organized in the State of North
Dakota (the “Seller”), the various institutions from time to time party to this
Agreement, as Lenders, and FIFTH THIRD BANK, an Ohio banking corporation, as
Administrative Agent.

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement. In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:

SECTION 1. DEFINITIONS; INTERPRETATION.

Section 1.1. Definitions. The following terms when used herein shall have the
following meanings:

“AAR” means the Association of American Railroads.

“Account Bank” means Fifth Third Bank and its successors and assigns or such
other bank that maintains the Cash Collateral Account and the Interest Reserve
Account and which is reasonably acceptable to the Administrative Agent.

“Account Control Agreement” means, if required pursuant to the Security
Agreement, an Account Control Agreement, by and among the Borrower, the
Administrative Agent, as secured party, and the Account Bank, as deposit bank
giving the Administrative Agent control (as defined in the UCC) over the Cash
Collateral Account and the Interest Reserve Account.

“Adjusted Appraised Value” means, with respect to a Unit of Equipment and as of
any date of determination, (i) the Appraised Value of such Unit as set forth in
the most recent Appraisal Report minus (ii)an amount equal to the product of
(a) Appraised Value of such Unit as set forth in the most recent Appraisal
Report with respect to such Unit, (b) the Depreciation Factor, (c) the actual
number of days between the date of such Appraisal Report and the date of such
determination, and (d) 1/365.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (i) LIBOR, and (ii) one minus the Reserve Percentage.

“Administrative Agent” means Fifth Third Bank, an Ohio banking corporation, as
contractual representative for itself and the other Lenders and any successor
pursuant to Section 9.7.

“Advance Rate” means, prior to the occurrence of an Event of Default,
seventy-five percent (75%), and following the occurrence and during the
continuation of an Event of Default, zero percent (0%).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Affiliate” means any Person directly or indirectly Controlling or Controlled
by, or under direct or indirect common Control with, another Person; provided,
however, that beneficial ownership of less than fifteen percent (15%) of the
Voting Stock of a Person and the absence of the right, whether through the
ownership of voting securities, by contract or otherwise, to elect, appoint, or
designate fifteen percent (15%) or more of the then authorized number of
directorships of such Person’s board of directors (or equivalent governing
body), from time to time, shall be deemed to not constitute Control for purposes
of determining whether one Person is an Affiliate of another Person.

“Aggregate Adjusted Equipment Value” means, as of any date of determination, an
amount equal to the aggregate Adjusted Appraised Value of each Eligible Unit
owned by the Borrower as of such date of determination.

“Aggregate Borrowing Amount” is defined in Section 2.1.

“Aggregate Excess Concentration Amount” means the sum of (a) the Lessee
Concentration Excess, (b) Geographic Concentration Excess and (c) the Commodity
Concentration Excess.

“Aggregate Interim Draw Borrowing Amount” is defined in Section 2.1

“Aggregate Term Loan Commitment” means the total of all of the Lenders’ Term
Loan Commitments which, as of the Closing Date, is $ $199,841,250.

“Agreement” means this Credit Agreement.

“Alternative Rate” means for any day the greatest of: (a) the per annum rate of
interest announced by the Administrative Agent from time to time as its “prime
rate” as in effect on such day, with any change in the Alternative Rate
resulting from a change in said prime rate to be effective as of the date of the
relevant change in said prime rate (it being acknowledged that such rate may not
be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the
Federal Funds Rate, plus (ii) 1/2 of 1% per annum and (c) the sum of
(i) Adjusted LIBOR for an Interest Period of one (1) month and (ii) 1% per
annum. Each Loan made or maintained by a Lender bearing interest at the
Alternative Rate shall bear interest (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is created by conversion from a
Eurodollar Loan until, but excluding, the date of repayment thereof, payable in
arrears on each Payment Date and at maturity (whether by acceleration or
otherwise).

“Applicable Margin” means two and one-half percent (2.5%) per annum.

“Appraisal” means an appraisal conducted by an Eligible Appraiser to determine
the Appraised Value of the Equipment owned by the Borrower. Except as otherwise
required by this Agreement, any appraisal may be a “desk top” appraisal (i.e.,
an appraisal based upon information obtained from reliable sources, without a
physical inspection of the Equipment).

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Appraisal Report” means, a written appraisal by an Eligible Appraiser, which
shall set forth the Appraised Value of all Equipment owned by the Borrower and
shall relate to the physical condition of the Equipment, taking into account,
but not limited to, such considerations as type of Equipment, original year of
manufacture and any refurbishment of such Equipment.

“Appraised Value” means an amount, determined by Appraisal(s), equal to the
value that would be obtained in an arm’s-length transaction between willing,
able and knowledgeable parties, acting prudently, with an absence of duress and
with a reasonable period of time available for marketing.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“AR Leasing” means American Railcar Leasing LLC, a Delaware limited liability
company.

“ARL Fee Letter” means that certain letter agreement by and among AR Leasing,
Seller and Borrower, dated as of December 20, 2012, setting forth certain fee
allocations regarding fees payable to AR Leasing by Seller, on the one hand, and
Borrower, on the other hand.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.9(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.1 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower, Servicer, or Seller so named by any
Authorized Representative of the Borrower, Servicer, or Seller, as the case may
be, in a written notice to the Administrative Agent.

“Bill of Sale” means each Bill of Sale executed in accordance with the
Contribution Agreement.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total principal amount of Term Loans advanced by the
Lenders to the Borrower on a single date.

“Borrowing Base” means, as of any date of determination, an amount equal to the
product of (a) the Advance Rate and (b) the Net Aggregate Equipment Value.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Borrowing Base Deficit” means, on any date of determination, the aggregate
principal amount of Loans outstanding exceeds the Borrowing Base.

“Business Day” means any day other than (x) a Saturday, a Sunday or (y) a day on
which banking institutions are authorized or required by law, executive order or
governmental decree to close in any one or more of: Cincinnati, Ohio, New York,
New York and Frankfurt am Main; and, if the applicable Business Day relates to
the advance or continuation of, or conversion into, or payment of a Eurodollar
Loan, such day is a day on which banks are dealing in U.S. Dollar deposits in
the interbank eurodollar market in London, England.

“Cash Collateral Account” means an account of the Borrower, in the name of the
Secured Party (as defined in the Security Agreement), established and maintained
by the Account Bank and, if required pursuant to the terms of the Security
Agreement, subject to an Account Control Agreement.

“Cash Equivalents” means, as to any Person: (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one year of the date of issuance thereof; (b) investments in commercial paper
rated at least P-2 by Moody’s and at least A-2 by S&P (or, if at any time
neither Moody’s or S&P shall be rating such obligations, an equivalent rating
from another nationally recognized rating service) maturing within one year of
the date of issuance thereof; (c) demand and time deposits in, certificates of
deposit of, bankers’ acceptances issued by, or federal funds sold by any
commercial bank, depository institution or trust company (including Fifth Third
Bank, acting in its commercial capacity) incorporated under the laws of the
United States or any state thereof, provided, that such commercial bank,
depository institution or trust company shall have a combined capital and
surplus of at least $500,000,000 and be subject to supervision and examination
by federal and/or state banking authorities and at the time of such investment
or contractual commitment providing for such investment such commercial bank,
depository institution or trust company has a short-term unsecured debt rating
of at least A-2 by S&P or P-2 by Moody’s (or, in the case of a company, such
holding company has a short-term credit rating of at least A-2 by S&P or P-2 by
Moody’s); (d) investments in repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clause (a) above
entered into with any bank meeting the qualifications specified in clause (c)
above, provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System; (e) marketable short-term money market or similar
securities having a rating of at least P-2 by Moody’s or A-2 by S&P (or, if at
any time neither Moody’s or S&P shall be rating such obligations, an equivalent
rating from another nationally recognized rating service); and (f) investments
in any money market mutual funds that (i) invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding clauses (a), (b), (c), and
(d) above, and (ii) have net assets of not less than $1,000,000,000;

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean and be deemed to have occurred if (a) the Seller
shall at any time not beneficially own, in the aggregate, directly or
indirectly, 100% of the voting power of the outstanding Voting Stock of the
Borrower; (b) the Permitted Holders shall at any time not beneficially own, in
the aggregate, directly or indirectly, at least 35% of the voting power of the
outstanding Voting Stock of the Seller; (c) any person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended), other than the Permitted Holders, shall at any time have
acquired direct or indirect beneficial ownership of a percentage of the voting
power of the outstanding Voting Stock of the Seller that exceeds 50% thereof;
(d) Continuing Directors shall not constitute at least a majority of the board
of directors of the Seller; or (e) at any time, a “change of control” (or
similar term) under any indenture, instrument or agreement pursuant to which any
Indebtedness of the Seller is outstanding in an aggregate principal amount
exceeding $10,000,000 shall have occurred; unless, in the case of either clause
(c) or (d) above, the Permitted Holders have, at such time, the right or the
ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of the Seller; further
provided that clauses (b), (c) or (d) shall not constitute a Change of Control
while the Seller (or any successor of the Seller) is a Reporting Company.

“Chattel Paper Legend” shall mean the applicable following statement (or a
similar statement having the same effect): THE RIGHTS AND INTERESTS OF THE
LESSOR UNDER THIS LEASE AND ALL AMENDMENTS AND RIDERS HERETO RELATING TO CERTAIN
RAILCARS LISTED HEREIN, AND IN SUCH RAILCARS, HAVE BEEN ASSIGNED TO ONE OR MORE
FINANCIAL INSTITUTIONS OR BANKS LISTED ON THE PAGE OR PAGES ATTACHED AT THE END
OF THIS LEASE AND ARE SUBJECT TO A FIRST PRIORITY PERFECTED SECURITY INTEREST IN
FAVOR OF SUCH FINANCIAL INSTITUTIONS OR BANKS. TO THE EXTENT THAT THIS LEASE
CONSTITUTES CHATTEL PAPER, NO SECURITY INTEREST IN THIS LEASE MAY BE CREATED OR
PERFECTED THROUGH THE TRANSFER OR POSSESSION OF THIS COUNTERPART.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.1 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Closing Date Borrowing Amount” is defined in Section 2.1.

“Co-Agents” means, Fifth Third Bank and Key Equipment Finance Inc.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto.

“Collateral” is defined in Section 4.1.

“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
July 20, 2004, among the Collateral Agent (as assignee of HSH Nordbank AG, New
York Branch), each Manager party thereto and each Pledgor party thereto.

“Collateral Agency Agreement Joinder” means the Notice of Additional Party and
Selective Party Amendment to Collateral Agency Agreement, dated as of
December 20, 2012, among the Collateral Agent, the Borrower, the Servicer and
the Administrative Agent.

“Collateral Agent” means U.S. Bank National Association.

“Collateral Documents” means the Security Agreement, the Collateral Agency
Agreement, the Collateral Agency Agreement Joinder, the Account Control
Agreement (if any) and all other, security agreements, pledge agreements,
account control agreements, assignments, financing statements and other
documents pursuant to which Liens are granted to the Administrative Agent by the
Borrower, and as shall from time to time secure or relate to the Obligations or
any part thereof.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited, in each case, in the exclusive control of the related Collection
Bank. Initially, the sole Collection Account shall be the account numbered
maintained at U.S. Bank National Association and subject to the terms of the
Lease Administration Agreement.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts. Initially, the sole Collection Bank is U.S. Bank National
Association.

“Collection Bank Fee Letter” means that certain Collection Bank Fee, dated as of
December 20, 2012, setting forth fees payable to U.S. Bank National Association
by the Borrower, in its capacity as a Tranche II Owner, pursuant to the terms of
the Lease Administration Agreement.

“Collections” means, with respect to any Lease Agreement, all cash collections
and other cash proceeds in respect of such Lease Agreement, including, without
limitation, all Lease Payments, Equipment Insurance Proceeds, payments by the
related Lessee representing the Settlement Value of the related Equipment, any
security deposits, all railroad mileage credit payments allocable to the related
Units actually received by the Borrower, the proceeds from the sale or other
disposition of the related Unit and interest earned on accounts established
pursuant to this agreement.

“Commitments” means the Term Loan Commitments.

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Commodity Concentration Excess” means the sum of (a) the aggregate amount by
which the Adjusted Appraised Value of all Eligible Units that are carrying
Commodity Type 1 exceeds the Commodity Type 1 Concentration Limit and
(b) aggregate amount by which the Adjusted Appraised Value of all Eligible Units
carrying any one particular commodity exceeds the Commodity Type 2 Concentration
Limit.

“Commodity Type 1” means any commodity selected from time to time in the sole
discretion of the Borrower; provided that until the Borrower shall otherwise
notify the Administrative Agent in writing, Commodity Type 1 shall be Frac Sand.

“Commodity Type 1 Limit” means thirty-five percent (35%).

“Commodity Type 1 Concentration Limit” means, an amount equal to the product of
(a) the Commodity Type 1 Limit and (b) the Aggregate Adjusted Equipment Value.

“Commodity Type 2 Limit” means twenty percent (20%).

“Commodity Type 2 Concentration Limit” means, an amount equal to the product of
(a) the Commodity Type 2 Limit and (b) the Aggregate Adjusted Equipment Value.

“Communications” is defined in Section 10.8(d)(ii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means as to any Person, any contractual obligation of
such Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to contractually assure or
hold harmless the holder of such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business or entered into in the ordinary course of business in
connection with any contractual arrangement, including any acquisition, capital
expenditure, investment or disposition of assets permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Seller on the Closing Date, (b) who, as of the
date of determination, has been a member of such board of directors for at least
the twelve preceding months, or (c) who has been nominated to be a member of
such board of directors by a majority of the other Continuing Directors then in
office or by a Permitted Holder.

“Contribution Agreement” means that Contribution and Sale Agreement dated as of
December 20, 2012, by and among the Borrower and the Seller.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations,
limited liability companies, partnerships and all trades or businesses (whether
or not incorporated) under common control which, together with the Borrower or
the Seller, are treated as a single employer under Section 414 of the Code.

“Damages” means all damages, including punitive damages, liabilities, costs,
expenses, losses, judgments, diminutions in value, fines, penalties, demands,
claims, cost recovery actions, lawsuits, administrative proceedings, orders,
response action, reasonable removal and remedial costs, reasonable compliance
costs, reasonable investigation expenses, reasonable consultant fees, reasonable
attorneys’ and paralegals’ fees and reasonable litigation expenses.

“Debt Service Coverage Ratio” is defined in Section 6.20(a).

“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Default Interest Rate” is defined in Section 2.2(c).

“Defaulted Lease” means a Lease Agreement as to which any of the following is
true: (a) the Borrower has reasonably determined in accordance with their
internal accounting policies and procedures, that the remaining Lease Payments
with respect to such Lease Agreement are fully or partially uncollectible, and
has charged-off such amounts, or (b) any Lease Payment (or portion thereof)
payable under such Lease Agreement is more than one-hundred and twenty
(120) days outstanding from the original due date.

“Delayed Draw Borrowing Date” means either the First Delayed Draw Borrowing Date
or the Second Delayed Draw Borrowing Date, as applicable.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Delinquent Lease” means a Lease Agreement as to which any Lease Payment (or
portion thereof) payable under such Lease Agreement is more than ninety
(90) days outstanding from the original due date.

“Depreciation Factor” means three and one-third percent (3.33%) per annum.

“Direct Operating Expenses” means those expenses incurred in connection with the
Borrower’s operation of its business, including, without limitation, taxes,
maintenance expenses, service expenses, insurance premiums, compensation for
officers of the Borrower and members of its board of directors, rent, and
utilities.

“Disposition” means the sale, conveyance or other disposition of Equipment
expressly permitted under Sections 6.13.

“Disproportionate Advance” is defined in Section 2.3(d).

“Dollars” and “$” each means the lawful currency of the United States of
America.

“DSCR Cure Amount” means a repayment amount (subject to the minimum amount set
forth in Section 2.6(a)), when added to the Net Revenue of the Borrower for a
period for which the Debt Service Coverage Ratio was less than 1.05:1.00, will
result in the Debt Service Coverage Ratio for such period to be at least
1.05:1.00.

“Early Amortization Event” shall mean the occurrence of any one or more of the
following events:

 

  (a) the continuous existence of a Borrowing Base Deficit for a period of not
less than five (5) consecutive days;

 

  (b) on and after September 30, 2013, the Debt Service Coverage Ratio is less
than 1.20:1.00 (calculated on a rolling three (3) quarter basis) (it being
understood that an Early Amortization Event pursuant to this clause (b) shall
cease to exist at such time as the Debt Service Coverage Ratio is increased to
at least 1.20:1.00 in accordance with the terms of this Agreement);

 

  (c) a Manager Termination Event under the Railcar Management Agreement shall
have occurred and be continuing; and

 

  (d) any Event of Default (however described) under any Loan Documents shall
have occurred and be continuing beyond any periods of grace, notice or cure
applicable thereto.

“Eligible Appraiser” means the following appraisers: any independent appraiser
selected by the Borrower or the Servicer and reasonably approved by the
Co-Agents.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.9(b)(iii), 10.9(b)(v) and 10.9(b)(vi) (subject to such
consents, if any, as may be required under Section 10.9(b)(iii)).

“Eligible Lease Agreement” shall mean any Lease Agreement which meets each of
the following conditions (unless otherwise agreed to in writing by the
Administrative Agent):

 

  (a) such Lease Agreement provides for the denomination and payment of all
amounts payable thereunder by the lessee in Dollars;

 

  (b) such Lease Agreement contains terms substantially the same as the terms
set forth as Exhibit C hereto and which does not contain any other terms or
provisions which are materially contrary to or materially inconsistent with the
obligations of the Borrower hereunder or under any other Loan Document or the
obligations of the Servicer under the Railcar Management Agreement;

 

  (c) as to which all payments by the applicable Lessee are made to a Lock-Box
that clears to a Collection Account,

 

  (d) such Lease Agreement is not a Delinquent Lease or a Defaulted Lease;

 

  (e) such Lease Agreement contains a Chattel Paper Legend or a legend
substantially similar thereto which is also effective;

 

  (f) as to which the Collateral Agent is in possession of the original
counterparty of such Lease Agreement,

 

  (g) such Lease Agreement represents the legal, valid, and binding obligation
of the Lessee thereunder, enforceable by the Borrower in accordance with its
terms and the Lessee, with respect to such Lease (and any guarantor of the
Lessee’s obligations thereunder), had full legal capacity to execute and deliver
such Lease Agreement and any other documents related thereto;

 

  (h) such Lease Agreement, at the time of origination or purchase by the
Borrower and at all times thereafter, conformed to all requirements of the
Servicing Standard applicable to such Lease Agreement;

 

  (i) except for Lease Agreements in effect as of the Closing Date, such Lease
Agreement expressly prohibits any subleasing of such Units without the
Servicer’s prior consent unless the Lessees thereunder remain liable for all of
their respective obligations under such Lease Agreement (including with respect
to such subleased Units);

 

  (j) such Lease Agreement is a Full Service Lease;

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (k) such Lease Agreement is payable by a Lessee which (i) was not, on the date
such Lease Agreement was originated or during the three-year period immediately
preceding such date of origination, or on the date such Lease Agreement was
acquired by the Borrower, subject to any bankruptcy, insolvency, reorganization
or similar proceeding and (ii) has not had any equipment owned or leased to such
Lessee repossessed or foreclosed upon or subject to repossession or foreclosure
by the Servicer or any Affiliate thereof;

 

  (l) the Lessee thereof is a Person organized under the laws of the United
States (or any state thereof or the District of Columbia) or Canada (or any
province thereof), unless otherwise approved in writing by the Administrative
Agent acting at the direction of the Required Lenders;

 

  (m) in the case of any Lease Agreement with a Person organized under the laws
of Canada (or any province thereof), if, in the reasonable determination of the
Administrative Agent, any Lease Payment thereunder may be subject to a
withholding tax, such Lease Agreement contains withholding tax indemnification
or gross up provisions acceptable to the Administrative Agent; and

 

  (n) the Administrative Agent, for the benefit of the Lenders, has a legal,
valid and enforceable first-priority perfected security interest (other than
Permitted Liens) in such Lease Agreement.

“Eligible Unit” shall mean any Unit which meets each of the following conditions
(unless otherwise agreed to in writing by the Administrative Agent):

 

  (a) such Unit was manufactured by the Seller on or after January 1, 2011 and
initially placed into service on or after January 1, 2011;

 

  (b) such Unit and the component parts thereof (A) are in good order and
repair, ordinary wear and tear excepted, (B) have been maintained in compliance
with all the AAR’s mechanical regulation and industry commercial standards for
revenue interchange loading, (C) are in material compliance with the
requirements of any Equipment Insurance Policy required pursuant to Section 6.3,
and (D) are in material compliance with manufacturer’s maintenance
recommendations and eligible under manufacturer’s warranties (to the extent such
warranties are then available other than due to the passage of time);

 

  (c) such Unit is not subject to an Event of Loss; provided, that this clause
(c) shall not apply to any ten (10) Units selected by Borrower that, at any time
or from time to time, are subject to an Event of Loss; further, provided that
any Unit that is subject to an Event of Loss may only be an Eligible Unit for 90
days after such Unit has been deemed to have suffered an Event of Loss pursuant
to Section 10.1(a) of the Railcar Management Agreement. Borrower shall ensure
that any such Units that are subject to an Event of Loss but are included as an
Eligible Unit be clearly identified on each Servicer Report delivered hereunder;

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (d) such Unit is the subject of an Appraisal Report dated no earlier than the
most recent Test Date (or in the case of Units purchased by the Borrower on the
Closing Date or a Delayed Draw Borrowing Date, such Unit is subject to an
Appraisal Report meeting the requirements set forth in Section 3.1(g) and
3.2(d), respectively);

 

  (e) such Unit is either (i) the subject of an Eligible Lease Agreement (or
Replacement Lease Agreement if such Unit is a Replacement Unit) or (ii) a Unit
that the Servicer intends to re-lease in accordance with its Servicing Standards
and such Unit has not been “off-lease” for more than 120 days; and

 

  (f) the Administrative Agent, for the benefit of the Lenders, has a legal,
valid and enforceable first-priority perfected security interest (other than
Permitted Liens) in such Unit (other than with respect to a Unit located in
Mexico).

“Engagement Letter” means that certain Engagement Letter, dated as of
November 15, 2012, among the Seller and the Co-Agents, setting forth, inter
alia, the Seller’s obligation to reimburse the Co-Agents for fees and expenses
incurred in the preparation, negotiation, execution and delivery of this
Agreement.

“Environmental Claim” means any investigation, notice of violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any actual or threatened abatement, removal, remedial, or
response action in connection with the Release of Hazardous Material,
Environmental Law or order of a Governmental Authority under Environmental Law
or (d) from any actual or alleged damage, injury, threat or harm to human
health, or safety as it relates to exposure to Hazardous Materials.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of the environment, or health and safety as it relates to
exposure to Hazardous Materials, (b) the protection of natural resources and
wildlife, (c) the protection of surface water or groundwater quality, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or (e) any
Release of Hazardous Materials to air, land, surface water or groundwater, and
any amendment, rule, regulation, order or directive issued thereunder.

“Equipment” shall mean collectively those units of railroad rolling stock
(individually, a “Unit” and, collectively, the “Equipment” or the “Units”)
described in Schedule 1 to the Security Agreement, together with any and all
accessions, additions, improvements and other equipment or components of any
nature from time to time incorporated or installed therein which are the
property of the Borrower and replacements thereof and substitutions therefor,
including any Replacement Units subjected to the Lien of the Security Agreement
in substitution of Units in accordance with Section 6.13(e).

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Equipment Documents” means each Lease Agreement, the Contribution Agreement,
and each Bill of Sale.

“Equipment Insurance Policy” means, with respect to any Unit or Units of
Equipment, an insurance policy covering physical damage to the related Equipment
or covering any liabilities arising from the related Equipment or use thereof.

“Equipment Insurance Proceeds” means, proceeds paid by any Equipment insurer
pursuant to any Equipment Insurance Policy covering an item of Equipment or the
related Lease Agreement, net of the reasonable costs of collecting such proceeds
which are not otherwise reimbursed.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar Loan” means a Loan bearing interest based on LIBOR.

“Event of Bankruptcy” means, as to any Person, the filing of a voluntary or
involuntary petition for relief as to such Person as debtor or bankrupt under
the Bankruptcy Reform Act of 1978, as amended, or other similar provision of law
of any jurisdiction (except, in the case of an involuntary petition, if such
petition is contested by such Person and has been dismissed within 90 days);
insolvency of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
its assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter
enacted, if such Person indicates its approval of such proceeding, consents
thereto or acquiesces therein, or such proceeding is contested by such Person
and has not been finally dismissed within 90 days.

“Event of Default” means any event or condition identified as such in
Section 7.1.

“Event of Loss” means, with respect to any Unit, any of the following events
with respect to such Unit: (i) permanent loss of the relevant Unit or the use of
such Unit due to destruction, damage beyond repair, or rendition of such Unit
permanently unfit for normal use for any reason whatsoever; (ii) any damage to
such Unit which results in the receipt of Equipment Insurance Proceeds with
respect to such Unit and which makes repair or continued operation of such Unit
uneconomic or renders such Unit unfit for commercial use; (iii) the theft or
disappearance of such Unit which results in the loss of possession of such Unit
for a period in excess of 60 days; (iv) title to such Unit shall be confiscated,
requisitioned or otherwise taken by a Governmental Authority under the power of
eminent domain or otherwise; or (v) during the term of any Lease, such other
events with respect to that Unit that would give rise to Lessee’s obligation
thereunder to make a Settlement Value payment (or equivalent payment) with
respect to such Unit as specified in such Lease Agreement.

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Event of Loss Proceeds” means, with respect to any Unit which is the subject of
an Event of Loss, the aggregate amount of any Settlement Value, indemnity and
other payments made by the Lessee under the related Lease Agreement, Equipment
Insurance Proceeds with respect to such Unit and any other payments paid to the
Borrower, in each case, which relates to such Event of Loss.

“Excess Interest” is defined in Section 10.16.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of any Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment (or
otherwise pursuant to any Loan Document) pursuant to a law in effect on the date
on which (i) such Recipient acquires such interest in the Loan or Commitment or
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 10.2(b) or (ii) such Recipient changes its lending
office, except in each case to the extent that, pursuant to Section 10.1,
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a party hereto or to such
Recipient immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 10.1(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such sections that are
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” means that certain Fee Letter, dated as of December 13, 2012, among
the Borrower, the Seller and the Co-Agents, setting forth fees payable to the
Co-Agents and the Lenders.

“Federal Funds Rate” means for any day the rate determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Administrative Agent at
approximately 10:00 a.m. (Cincinnati time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined.

“First Delayed Draw Borrowing Amount” is defined in Section 2.1.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“First Delayed Draw Borrowing Date” means any Business Day after the Closing
Date and on or prior to the First Delayed Draw Cut-Off Date on which each
Lender, subject to the terms of this Agreement, advances its Percentage of the
amount requested by the Borrower on the related Notice of Borrowing in an amount
not in excess of its Percentage of the Term Loan Commitments that was not
otherwise advanced on the Closing Date.

“First Delayed Draw Cut-Off Date” means February 28, 2013.

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments made or required to be made by the Borrower pursuant to
Sections 2.7(c)(iv) and (v), (b) all scheduled payments made or required to be
made by the Borrower pursuant to Sections 2.7(d)(v) and (vii), and (c) the cash
portion of any payments of interest made or to be made during such period with
respect to any other Indebtedness of the Borrower (including, without
limitation, any Permitted Subordinated Debt) during such period.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRA” means the Federal Railroad Administration of the United States Department
of Transportation or the Federal Railroad Administrator, as the context shall
require.

“Full Service Lease” means a lease, where, as between the lessor and the lessee,
the lessor is responsible for all maintenance, repair and certain other costs
and expenses associated with the operation and use of the related Equipment.

“Funding” means the advancing of any Loan.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Geographic Concentration Excess” means the aggregate amount by which the
Adjusted Appraised Value of all Eligible Units located in a Geographic
Concentration Limited Country exceeds the Geographic Concentration Limit.

“Geographic Concentration Limit” means, an amount equal the product of (a) the
Geographic Concentration Percentage Limit and (b) the Aggregate Adjusted
Equipment Value.

“Geographic Concentration Limited Country” means Mexico.

“Geographic Concentration Percentage Limit” means five percent (5%).

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the United States Department of Transportation, the FRA and the STB).

“Hazardous Material” means any (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any substance,
waste or material classified or regulated as “hazardous”, “toxic”, “contaminant”
or “pollutant” or words of like import pursuant to an applicable Environmental
Law.

“Hedge Agreement” means any (a) agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower shall be a Hedge Agreement or (b) any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other similar master
agreement.

“Icahn Group” shall mean, from time to time, (1) Carl Icahn and his siblings,
his and their respective spouses and descendants (including stepchildren and
adopted children) and the spouses of such descendants (including stepchildren
and adopted children) (collectively, the “Family Group”); (2) any trust, estate,
partnership, corporation, company, limited liability company or unincorporated
association or organization (each an “Entity” and collectively “Entities”)
Controlled by one or more members of the Family Group; (3) any Entity over which
one or more members of the Family Group, directly or indirectly, have rights
that, either legally or in practical effect, enable them to make or veto
significant management decisions with respect to such Entity, whether pursuant
to the constituent documents of such Entity, by contract, through representation
on a board of directors or other governing body of such Entity, through a
management position with such Entity or in any other manner (such rights
hereinafter referred to as “Veto Power”); (4) the estate of any member of the
Family Group; (5) any trust created (in whole or in part) by any one or more
members of the Family Group; (6) any individual or Entity who receives an
interest in any estate or trust listed in clauses (4) or (5), to the extent of
such interest; (7) any trust or estate, substantially all the beneficiaries of
which (other than charitable organizations or foundations) consist of one or
more members of the Family Group; (8) any organization described in
Section 501(c) of the Code, over which any one or more members of the Family
Group and the trusts and estates listed in clauses (4), (5) and (7) have direct
or indirect Veto Power, or to which they are substantial contributors (as such
term is defined in Section 507 of the Code); (9) any organization described in
Section 501(c) of the Code of which a member of the Family Group is an officer,
director or trustee; or (10) any Entity, directly or indirectly (a) owned or
Controlled by or (b) a majority of the economic interests in which are owned by,
or are for or accrue to the benefit of, in either case, any Person or Persons
identified in clauses (1) through (9) above.

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness of such Person for the deferred purchase price
of Property or services, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of a default are limited to
repossession or sale of such Property), (d) all indebtedness of such Person
secured by a purchase money mortgage or other Lien to secure all or part of the
purchase price of Property subject to such mortgage or Lien, (e) any existing
reimbursement, payment or similar obligations of such Person in respect of
banker’s acceptances, letters of credit and other similar extensions of credit
whether or not representing obligations for borrowed money, (f) all net
obligations of such Person under any Hedge Agreement, (g) any indebtedness,
whether or not assumed, secured by Liens on Property acquired by such Person at
the time of acquisition thereof, (h) all obligations of such Person under any
so-called “synthetic lease” transaction entered into by such Person, (i) all
obligations of such Person under any so-called “asset securitization”
transaction entered into by such Person, and (j) all Contingent Obligations of
such Person, it being understood that the term “Indebtedness” shall not include
trade payables arising in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligations of the
Borrower or the Seller under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” is defined in Section 10.12(b).

“Independent Director” An individual who (i) is not at the time of initial
appointment, or at any time while serving as Independent Director of the
Borrower, and has not been at any time during the preceding five (5) years:
(a) a stockholder, director (with the exception of serving as the Independent
Director of the Borrower), officer, employee, partner, attorney or counsel of
Seller or any of its Affiliates; (b) a customer, supplier or other Person who
derives any of its purchases or revenues from its activities with Seller or any
of its Affiliates (with the exception of monies received in connection with
serving as (x) the Independent Director of the Borrower or (y) as independent
director or independent manager of a “special purpose entity” Affiliated with
the Seller or the Servicer, as described in the following paragraph); (c) a
Person or other entity controlling or under common control with any such
stockholder, partner, customer, supplier or other Person; or (d) a member of the
immediate family of any such stockholder, director, officer, employee, partner,
customer, supplier or other Person referenced in clause (a), (b) or (c) above;
and (ii) has prior experience as an independent director or manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all independent directors or independent managers thereof
before such corporation or limited liability company could consent to any Event
of Bankruptcy. (As used herein, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person or entity, whether through
ownership of voting securities, by contract or otherwise.)

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

An individual who otherwise satisfies the foregoing shall not be disqualified
from serving as an Independent Director of the Borrower if such individual is at
the time of initial appointment, or at any time while serving as an Independent
Director of the Borrower, an independent director or independent manager of a
“special purpose entity” Affiliated with Seller or the Servicer. For purposes of
this paragraph, a “special purpose entity” is an entity whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve its separateness that are substantially similar to those of
the Borrower and provide, inter alia, that it: (a) is organized for the limited
purpose of being a “special purpose entity”; (b) has restrictions on its ability
to incur indebtedness, dissolve, liquidate, consolidate, merge and/or sell
assets; (c) may not consent to the institution of bankruptcy or insolvency
proceedings against it or file a petition seeking relief under any applicable
federal or state law relating to bankruptcy without the consent of all
independent directors or independent managers thereof ; and (d) shall conduct
itself in accordance with certain “separateness covenants”, including, but not
limited to, the maintenance of its books, records, bank accounts and assets
separate from those of any other Person.

“Interchange Rules” means the Interchange Rules or supplements thereto of the
Mechanical Division of the AAR as the same may be in effect from time to time.

“Interest Expense” means, with reference to any Interest Period, the product of
(a) the daily weighted average of the principal amount of Loans outstanding
during such Interest Period, (b) the Interest Rate applicable to such Interest
Period, (c) the actual number of days in such Interest Period, and (d) 1/360.

“Interest Period” means, with respect to a Payment Date, the period from and
including the immediately preceding Payment Date (or, in the case of the Initial
Payment Date, from and including the Closing Date) to and including the day
immediately preceding such Payment Date; provided however that the initial
Interest Period for any Loan issued on the First Delayed Draw Borrowing Date
shall be the period from and including such First Delayed Draw Borrowing Date to
and including the day immediately preceding the next succeeding Payment Date.

“Interest Rate” means, prior to the occurrence of an Event of Default, Adjusted
LIBOR (or, if applicable pursuant to Sections 8.2 or 8.3, the Alternative Rate)
plus the Applicable Margin; otherwise, the Default Interest Rate; provided that
the Interest Rate for the Interest Period related to the first Payment Date
shall be 2.7530%.

“Interest Reserve Account” means an account of the Borrower, in the name of the
Secured Party (as defined in the Security Agreement), established and maintained
by the Account Bank and subject to the Account Control Agreement.

“Interest Reserve Amount” means, on any date of determination, an amount equal
to the product of (a) the sum of (i) Adjusted LIBOR and (ii) the Applicable
Margin, (b) the principal amount of Loans outstanding on such date and (c) 9/12.

“Lease Administration Agreement” means, that certain Amended and Restated Lease
Administration Agreement, dated as of October 2, 2006, by and among AR Leasing,
ARL Lease Administrators LLC, U.S. Bank National Association and the Tranche II
Owners party thereto.

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lease Administration Agreement Joinder” means, that certain Joinder to the
Lease Administration Agreement, dated as of December 20, 2012, by and among AR
Leasing, the Borrower, as a Tranche II Owner, ARL Lease Administrators LLC and
U.S. Bank National Association.

“Lease Administration Fees” means, fees payable to the Lease Administrator by
the Borrower, in its capacity as a Tranche II Owner, pursuant to the terms of
the Lease Administration Agreement.

“Lease Administrator” means ARL Lease Administrators LLC.

“Lease Agreement” means any agreement to lease specific Units (as contrasted to
a Master Lease Agreement) or a schedule to a Master Lease Agreement together
with such Master Lease Agreement.

“Lease Assignment and Assumption” means each Assignment and Assumption Agreement
executed in accordance with the Contribution Agreement.

“Lease Payment” means, with respect to any Lease Agreement, the minimum monthly
or other periodic contractual payment payable by the related Lessee for the use
of the related Equipment in accordance with the terms of such Lease Agreement.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority with
jurisdiction over the applicable Person or property.

“Lenders” means and includes the banks, financial institutions and other lenders
from time to time party to this Agreement, as a “Lender” hereunder, including
each assignee Lender pursuant to Section 10.9.

“Lessee” means each of the lessees named in a Lease Agreement.

“Lessee Concentration Excess” means the aggregate amount by which the Adjusted
Appraised Value of all Eligible Units subject to an Eligible Lease Agreement of
each Lessee and its Affiliates (if any) exceeds the Lessee Concentration Limit
applicable to such Lessee.

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lessee Concentration Limit” means, at any time, in relation to the Adjusted
Appraised Value of all Eligible Units subject to an Eligible Lease Agreement
with any single Lessee (or, in the case of any Eligible Lease Agreement that
permits sub-leasing, any single sub-lessee) and its Affiliates (if any), the
applicable concentration limit determined according to the following table for
Lessees who have long term unsecured debt ratings currently assigned to them by
S&P and Moody’s:

 

S&P LONG-TERM RATING   

MOODY’S LONG-TERM

RATING

  

ALLOWABLE % OF

AGGREGATE ADJUSTED

EQUIPMENT VALUE

BBB- or higher

   Baa3 or higher    20%

BB+ or lower

   Ba1 or lower    15%

provided, however, that (a) if any Lessee (or sub-lessee) has a split rating,
the applicable rating will be the lower of the two, (b) if any Lessee (or
sub-lessee) is not rated by both S&P and Moody’s, the applicable Lessee
Concentration Limit shall be the one corresponding to the rating by S&P or
Moody’s, as applicable and (c) if any Lessee (or sub-lessee) is not rated by
either S&P or Moody’s, the applicable Lessee Concentration Limit shall be the
one set forth in the last line of the table above.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time)
2 Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made or continued by the Lenders as part of such Borrowing.

“LIBOR Index Rate” means, for an Interest Period for any Borrowing of Eurodollar
Loans, the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in Dollars for a period
equal to such Interest Period, which appears on the Reuters Screen LIBOR01 Page
(or any other page that may replace such page from time to time for the purpose
of displaying offered rates of leading banks for London interbank deposits for
such Interest Period in United States dollars) as of 11:00 a.m. (London, England
time) on the day two Business Days before the commencement of such Interest
Period.

“Lien” means any lien, mortgage, deed of trust, pledge, assignment as collateral
security, security interest, charge or encumbrance in the nature of security in
respect of any Property, including the interests of a vendor or lessor under any
conditional sale, or other title retention arrangement, and any option, trust,
UCC financing statement or other preferential arrangement having the practical
effect of any of the foregoing.

“Loan” means any Term Loan, whether outstanding as a Eurodollar Loan or
otherwise as permitted hereunder, each of which is a “type” of Loan hereunder.

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Contribution Agreement, each Bill of Sale, each Lease Assignment and Assumption
Agreement, the Railcar Management Agreement, the ARL Fee Letter, the Lease
Administration Agreement, the Lease Administration Agreement Joinder and each
other agreement, instrument or document to be delivered hereunder or thereunder
or otherwise in connection therewith.

“Lock-Box” means each locked postal box with respect to which a bank has been
granted exclusive access for the purpose of retrieving and processing payments
made on the Lease Agreements. Initially, the sole Lock-Box shall be the “Post
Office Box” (as defined in the Lease Administration Agreement) at U.S. Bank
National Association and subject to the terms of the Lease Administration
Agreement.

“Management Fees” has the meaning set forth in the Railcar Management Agreement.

“Mandatory Payment Amount” means a repayment amount (subject to the minimum
amount set forth in Section 2.6(a)) sufficient to cure a Borrowing Base Deficit.

“Master Lease Agreement” shall mean an agreement between a proposed lessor of
railroad rolling stock and a proposed lessee of railroad rolling stock setting
forth the general terms and provisions governing any such lease, but which
agreement does not itself constitute a lease of specific Units.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the business, condition (financial or otherwise)
operations, performance, or Properties of the Borrower, (b) a material
impairment of the ability of the Borrower, the Servicer or the Seller to perform
its material obligations under any Loan Document or (c) a material adverse
effect upon (i) the legality, validity, binding effect or enforceability against
the Borrower, the Servicer, the Seller or any Subsidiary of any Loan Document or
the rights and remedies of the Administrative Agent and the Lenders thereunder
or (ii) the perfection or priority of any Lien granted under any Collateral
Document, other than as such priority is impacted by a Permitted Lien.

“Material Agreement” means:

 

  (a) any agreement (or group of related agreements) under which Borrower has
created, incurred, assumed, or guaranteed any Indebtedness (other than
Indebtedness permitted by the terms of the Loan Documents) in excess of $50,000,
or under which a Person has imposed a Lien (other than a Permitted Lien) on any
of the Borrower’s Property in excess of $50,000;

 

  (b) any agreement under which the consequences of a default or termination
would have a Material Adverse Effect; and

 

  (c) any other agreement (or group of related agreements) entered into by the
Borrower, the performance of which involves consideration in excess of, in the
case of the Borrower $50,000 (other than any agreement (or group of related
agreements) entered into by the Borrower pursuant to the Loan Documents).

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Maximum Rate” is defined in Section 10.16.

“Mileage Credits” has the meaning set forth in the Lease Administration
Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Aggregate Equipment Value” means, as of any date of determination, the
Aggregate Adjusted Equipment Value minus the Aggregate Excess Concentration
Amount.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
the Borrower, cash and Cash Equivalent proceeds received by or for the
Borrower’s account, net of (i) reasonable direct costs relating to such
Disposition and (ii) sale, use or other transactional taxes paid or payable by
the Borrower as a direct result of such Disposition, (b) with respect to any
Event of Loss, the related Event of Loss Proceeds, and (c) with respect to any
offering of equity securities of the Borrower or the issuance of any
Indebtedness by the Borrower, cash and Cash Equivalent proceeds received by or
for the Borrower’s account, net of reasonable legal, underwriting, and other
reasonable fees and expenses incurred as a direct result thereof.

“Net Revenue” means, with reference to the applicable period, the difference of
(a) the sum of (i) the aggregate Lease Payments and (ii) the aggregate Mileage
Credits, in each case, actually received by the Borrower during such period and
(b) the sum of all amounts paid or required to be paid by the Borrower pursuant
to Sections 2.7(c)(i), (ii), (iii), (vi) and Sections 2.7(d)(i), (ii), (iii),
(iv) and (vi) during such period; provided that solely for the purposes of
determining compliance with the Debt Service Coverage Ratio, Net Revenue shall
include the DSCR Cure Amount paid in respect of the period for which the Debt
Service Coverage Ratio is being determined to the extent such amount is used to
prepay the Obligations (it being understood that the DSCR Cure Amount shall be
paid on or after the end of the period for which the Debt Service Coverage Ratio
is being determined).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders or
all Lenders, in each instance in accordance with the terms of Section 10.10 and
(ii) has been approved by the Required Lenders.

“Note” and “Notes” means the Term Notes.

“Notice of Borrowing” means is defined in Section 2.3.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans (including any interest that accrues after the
commencement of an insolvency proceeding regardless of whether allowed or
allowable in whole or in part as a claim in such insolvency proceeding), all
fees and charges payable hereunder, and all other payment obligations of the
Borrower or the Seller arising under or in relation to any Loan Document, in
each case whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 6.21(c).

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including the Bank Secrecy Act, anti-money laundering laws
(including the Patriot Act)), and all economic and trade sanction programs
administered by OFAC, any and all similar United States federal laws,
regulations or Executive Orders, and any similar laws, regulations or orders
adopted by any State within the United States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, or code of regulations, or other similar
document and any certificate of designations or instrument relating to the
rights of shareholders of such corporation, (b) for any partnership, the
partnership agreement or other similar agreement and, if applicable, certificate
of limited partnership, (c) for any limited liability company, the operating
agreement, limited liability company agreement, or other similar agreement, and
articles or certificate of formation of such limited liability company, and
(d) with respect to any joint venture, trust or other form of business entity,
the joint venture or other applicable agreement of formation or organization and
any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Lien (other
than a Permitted Lien) under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.2(b)).

“Ownership Interest” means all shares, interests, participations, rights to
purchase, options, warrants, general or limited partnership interests, limited
liability company interests or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock or
any other “equity security” (as such term is defined in Rule 3a11-1 of the Rules
and Regulations promulgated by the Securities and Exchange Commission (17 C.F.R.
§ 240.3a11-1) under the Exchange Act).

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Participant” is defined in Section 10.9(d).

“Participant Register” is defined in Section 10.9(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

“Payment Date” means the 15th day of each calendar month or if such day is not a
Business Day, the next succeeding Business Day; provided that the Payment Date
with respect to the Interest Period commencing on the Closing Date shall be
February 15, 2013.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, on any date of determination, the ratio by which, for each
Lender, its Term Loan Commitment bears to the Aggregate Term Loan Commitment.

“Permitted Holders” shall mean the Icahn Group and any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934
or any successor provision) of which any of the foregoing are members from time
to time.

“Permitted Lien” is defined in Section 6.12.

“Permitted Subordinated Debt” means Indebtedness incurred by the Borrower that
is subordinated in right of payment to the prior payment of the Obligations and
which Indebtedness (i) shall mature no earlier than (1) one year after the
Scheduled Maturity Date, (ii) shall provide that no principal or interest
payments on such Indebtedness be permitted after the occurrence of any Early
Amortization Event until such Early Amortization Event is cured, (iii) the
aggregate principal amount of such Indebtedness plus the then-outstanding
principal amount of the Term Loan will not exceed, at the time of issuance of
such Indebtedness, 85% of the Appraised Value of the Equipment owned by the
Borrower at the time of such issuance, and (iv) the other material terms of such
Indebtedness are acceptable in form and substance to the Administrative Agent as
evidenced by written consent of the Administrative Agent to the Borrower, which
consent will not be unreasonably withheld, delayed, or conditioned, and in any
event will be provided or denied in writing within 15 days after Borrower’s
request of the Administrative Agent with respect thereto.

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a Governmental Authority.

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group (including the
Borrower) for their respective current or former employees of a member of the
Controlled Group (including the Borrower) and to which a member of the
Controlled Group (including the Borrower) is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions or under which a member of the Controlled Group (including
the Borrower) is reasonably expected to incur liability or (b) is maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
Controlled Group (including the Borrower) is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions or under which a member of the Controlled Group (including
the Borrower) is reasonably expected to incur liability.

“Platform” is defined in Section 10.8(d).

“Prime Rate” means the rate of interest announced by the Administrative Agent
from time to time as its “prime rate” as in effect on such day, with any change
in the Alternative Rate resulting from a change in said prime rate to be
effective as of the date of the relevant change in said prime rate (it being
acknowledged that such rate may not be the Administrative Agent’s best or lowest
rate).

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“Railcar Management Agreement” means the Railcar Management Agreement, dated as
of December 20, 2012, between the Servicer and the Borrower.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Recipient” means the Administrative Agent and each Lender as applicable.

“Register” is defined in Section 10.9(c).

“Reimbursable Services” has the meaning set forth in the Railcar Management
Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration into
the environment.

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Replacement Lease Agreement” means a Lease Agreement entered into by the
Borrower in compliance with the Servicing Standard in an arms-length transaction
and is otherwise an Eligible Lease Agreement.

“Replacement Unit” means a replacement Unit that, (i) together with the group of
all other Replacement Units becoming Replacement Units at such time or
substantially contemporaneously therewith, has an aggregate Adjusted Appraised
Value at least equal to the Adjusted Appraised Value of the group of Units of
Equipment such group is intended to replace (prior to giving effect to any Event
of Loss), and (ii) is otherwise an Eligible Unit.

“Reporting Company” means any Person that has a class of securities registered
under Section 12 or subject to Section 15(d) of the Exchange Act.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans constitute 51% or more of the sum of the total then
outstanding Loans. For the purposes of this definition, any Lender and its
Affiliates shall constitute a single Lender.

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including any supplemental, marginal, and emergency
reserves) are imposed during such Interest Period by the Board of Governors of
the Federal Reserve System (or any successor) on “eurocurrency liabilities”, as
defined in such Board’s Regulation D (or in respect of any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined or any category of extensions of credit or other
assets that include loans by non-United States offices of any Lender to United
States residents), subject to any amendments of such reserve requirement by such
Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the Eurodollar Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D.

“Resignation Effective Date” is defined in Section 9.7(a).

“Redemption Payments” means any purchase, redemption or other acquisition or
retirement of Ownership Interests, but shall not include any dividends on or any
other distributions in respect of any class or series of Ownership Interests.

“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
on the Reuters Service (or such other page as may replace the LIBOR01 Page on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits (“BBA
LIBOR”) or such other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time).

“RGC” shall mean the Office of the Registrar General of Canada or any successor
agency thereto.

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Rolling Stock” means standard gauge railroad rolling stock, other than
passenger equipment or work equipment, used or intended for use in connection
with interstate commerce, excluding, however, railroad rolling stock scrapped or
intended to be scrapped.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Scheduled Maturity Date” means the earlier of (a) the five year anniversary of
the First Delayed Draw Borrowing Date, and (b) February 28, 2018.

“Scheduled Principal Payment Amount” means, (A) with respect to each Payment
Date in February 2013 (if applicable pursuant to Section 2.5), March 2013, April
2013 and May 2013, an amount equal to the product of (i) the Aggregate Interim
Draw Borrowing Amount, (ii) the Depreciation Factor, (iii) the actual number of
days in the related Interest Period, and (iv) 1/365; and (B) with respect to
each Payment Date on or after the Payment Date in June 2013, an amount equal to
the product of (i) the Aggregate Borrowing Amount, (ii) the Depreciation Factor,
(iii) the actual number of days in the related Interest Period, and (iv) 1/365.

“Second Delayed Draw Borrowing Amount” is defined in Section 2.1

“Second Delayed Draw Borrowing Date” means any Payment Date after the First
Delayed Draw Cut-Off Date and on or prior to the Second Delayed Draw Cut-Off
Date on which each Lender, subject to the terms of this Agreement, advances its
Percentage of the Term Loan Commitments that was not otherwise advanced on the
Closing Date or the First Delayed Draw Borrowing Date (if any).

“Second Delayed Draw Cut-Off Date” means the Payment Date in May 2013.

“Security Agreement” means that certain Security Agreement dated as of the date
hereof among the Borrower and the Administrative Agent, as the secured party.

“Security Agreement Supplement” means any supplement to the Security Agreement
which amends, supplements or restates the list of Units owned by the Borrower
and subject to the Lien of the Security Agreement.

“Seller” is defined in the introductory paragraph of this Agreement.

“Servicer” means AR Leasing in its capacity as manager pursuant to the Railcar
Management Agreement.

“Servicer Replacement Event” means the occurrence of a “Manager Termination
Event” under the Railcar Management Agreement.

“Servicer Report” means a report, substantially in the form of Exhibit A hereto,
including, among other things detail of all Collections of the most recently
completed Interest Period and the applications thereof. Cash applications shall
include Administrative Agent fees, Servicer fees, permitted Servicer expenses,
the Interest Expense, the Scheduled Principal Payment Amount and all other
payments in respect of the Obligations.

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Servicing Standard” means the servicing policies and practices relating to
Lease Agreements administered by the Servicer consistent with generally accepted
industry standards, as modified from time to time in accordance with the Loan
Documents, in each case, at least equal to the policies and practices of
servicers of similar Equipment portfolios and at all times, in compliance with
Section 2.3 (Conflicts of Interest) of the Railcar Management Agreement.

“Settlement Value” means, with respect to any Unit, the settlement value of such
Unit railcar as determined in accordance with Rule 107 – Damaged and/or
Destroyed Cars (or any successor rule) of the AAR as published in the most
recent edition of the Field Manual of the Interchange Rules (or a successor
publication).

“Solvent” or “Solvency” means, when used with respect to any Person, that, as at
any date of determination, (a) the amount of the “present fair saleable value”
of the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise” as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“STB” shall mean the United States Surface Transportation Board or any successor
agency thereto.

“Subordinated Management Fees” shall have the meaning given such term in the
Railcar Management Agreement.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, liabilities or penalties applicable thereto.

“Term Credit” means the credit facility for the Term Loans described in
Section 2.1.

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Term Loan” is defined in Section 2.1.

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan pursuant to Section 2.1 and in the principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof.

“Term Loan Percentage” means, for each Lender, (i) prior to the Delayed Draw
Date, the percentage of the Aggregate Term Loan Commitments represented by such
Lender’s Term Loan Commitment and (ii) otherwise, the percentage of the
aggregate outstanding principal amount of Loans represented by the Loans held by
such Lender.

“Term Note” is defined in Section 2.8(d).

“Test Date” means each date selected by the Borrower on which an Appraisal of
the Equipment owned by the Borrower is conducted pursuant to Section 6.2.

“Test Period” means, for each annual period starting on the Closing Date, the
period commencing on the thirtieth (30th) day prior to the next succeeding
anniversary of the Closing Date and ending on (but excluding) each such
anniversary date.

“UCC” is defined in Section 1.2.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unit” shall have the meaning set forth in the definition of “Equipment”.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 10.1(f)(ii).

“Voting Stock” of any Person means Ownership Interests of any class or classes
(however designated) having ordinary power for the election of directors or
other similar governing body of such Person (including general partners of a
partnership), other than Ownership Interests having such power only by reason of
the happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Withholding Agent” means the Borrower, the Servicer, the Seller, and the
Administrative Agent.

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1.2. Interpretation. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and any
successor of such law or regulation and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All references to time of day herein are
references to Cincinnati, Ohio, time unless otherwise specifically provided.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. All terms that are used in this
Agreement which are defined in the Uniform Commercial Code of the State of New
York as in effect from time to time (“UCC”) shall have the same meanings herein
as such terms are defined in the UCC, unless this Agreement shall otherwise
specifically provide.

Section 1.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.3 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Required Lenders may by notice to the Lenders and the Borrower, respectively,
require that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards, and term so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Subsidiaries or such
covenant, standard or term shall be the same as if such change had not been
made. No delay by the Borrower or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles. Until any such covenant, standard,
or term is amended in accordance with this Section 1.3, financial covenants (and
all related defined terms) and applicable covenants, terms and standards shall
be computed and determined in accordance with GAAP in effect prior to such
change in accounting principles.

Section 1.4. Rounding. Any financial ratios required to be maintained pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2. THE TERM CREDIT FACILITY.

Section 2.1. Term Loan Commitments. Each Lender severally and not jointly
agrees, subject to the terms and conditions hereof, to make a loan on the
Closing Date (each individually a “Term Loan” and, collectively, the “Term
Loans”) in Dollars to the Borrower, as specified in a Notice of Borrowing
delivered pursuant to Section 2.3, up to an amount equal to the lesser of
(a) such Lender’s Percentage of the Borrowing Base as of the Closing Date and
(b) such Lender’s Term Loan Commitment. The aggregate amount of such Borrowing
on the Closing Date is referred to herein as the “Closing Date Borrowing
Amount”. To the extent that the Closing Date Borrowing Amount is less than the
Aggregate Term Loan Commitment, each Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make an additional Term Loan in
Dollars to the Borrower, on any one Business Day (unless otherwise agreed to in
writing by all Lenders party hereto) on or prior to the First Delayed Draw
Cut-Off Date, in an amount not to exceed the positive difference (if any) of
(a) the lesser of (i) such Lender’s Percentage of the Borrowing Base as of the
First Delayed Draw Borrowing Date and (ii) such Lender’s Term Loan Commitment
and (b) such Lender’s Percentage of the Closing Date Borrowing Amount. The
aggregate amount of such Borrowing on the First Delayed Draw Borrowing Date is
referred to herein as the “First Delayed Draw Borrowing Amount” and together
with the Closing Date Borrowing Amount, the “Aggregate Interim Draw Borrowing
Amount”. To the extent that the Aggregate Interim Draw Borrowing Amount is less
than the Aggregate Term Loan Commitment, each Lender severally and not jointly
agrees, subject to the terms and conditions hereof, to make an additional Term
Loan in Dollars to the Borrower, on any Payment Date on or prior to the Second
Delayed Draw Cut-Off Date, in an amount not to exceed the positive difference
(if any) of (a) the lesser of (i) such Lender’s Percentage of the Borrowing Base
as of the Second Delayed Draw Borrowing Date and (ii) such Lender’s Term Loan
Commitment and (b) such Lender’s Percentage of the Aggregate Interim Draw
Borrowing Amount. The aggregate amount of such Borrowing on the Second Delayed
Draw Borrowing Date is referred to herein as the “Second Delayed Draw Borrowing
Amount” and together with the Aggregate Interim Draw Borrowing Amount, the
“Aggregate Borrowing Amount”.

As provided in Section 2.3(a), and subject to the terms hereof, all Term Loans
shall initially be Eurodollar Loans with an Interest Period (other than the
initial Interest Period) of one (1) month. No amount of any Term Loan may be
reborrowed once it is repaid.

Section 2.2. Applicable Interest Rates. (a) Eurodollar Loans. Each Eurodollar
Loan made or maintained by a Lender shall bear interest during each Interest
Period it is outstanding (computed on the basis of a year of 360 days and actual
days elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced until, but excluding, the date of repayment thereof at a rate per annum
equal to the Interest Rate applicable for such Interest Period, payable in
arrears on each Payment Date and at maturity (whether by acceleration or
otherwise).

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Interest Reserve Amount. On the Business Day prior to each Payment Date, the
Administrative Agent shall notify the Borrower of the Interest Reserve Amount
required to be on deposit in the Interest Reserve Account as of such Payment
Date. The amount (if any) by which the Interest Reserve Amount exceeds the
amount then on deposit in the Interest Reserve Account shall be payable by the
Borrower on such Payment Date. The excess (if any) by which the amount then on
deposit in the Interest Reserve Account exceeds the Interest Reserve Amount
shall be transferred from the Interest Reserve Account to the Cash Collateral
Account on such Payment Date and such excess shall be distributed in accordance
with the terms of this Agreement. Following the occurrence of an Early
Amortization Event, at the direction of the Required Lenders, the Administrative
Agent shall transfer all amounts on deposit in the Interest Reserve Account to
the Cash Collateral Account on the Payment Date occurring after receipt by the
Administrative Agent of such direction and all such amounts shall be distributed
in accordance with the terms of this Agreement.

(c) Default Interest Rate. While any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans owing by it at a rate per annum equal to the sum of 2.0% per annum plus
the rate of interest in effect thereon at the time of such Event of Default (the
“Default Interest Rate”);

provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section 2.2(c) shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower. While any Event of Default exists
or after acceleration, accrued interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

(d) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder and the Interest Reserve Amount, and its
determination thereof shall be conclusive and binding except in the case of
manifest error.

Section 2.3. Manner of Borrowing Loans. (a) Notice to the Administrative Agent.
The Borrower shall give notice to the Administrative Agent by no later than
10:00 a.m. (Cincinnati time): (i) on the Closing Date and (ii) at least 3
Business Days before a requested Delayed Draw Borrowing Date. The Borrower shall
give all such notices requesting the advance to the Administrative Agent by
email (with a pdf copy of the applicable fully-executed notice), telephone, or
telecopy (which notice shall be irrevocable once given and, if by telephone,
shall be promptly confirmed in writing in a manner acceptable to the
Administrative Agent), substantially in the form attached hereto as Exhibit B (a
“Notice of Borrowing”) or in such other form acceptable to the Administrative
Agent. All notices concerning the advance shall specify the date of the
requested advance (which shall be a Business Day) and the amount of the
requested Borrowing to be advanced. The Borrower agrees that the Administrative
Agent may rely on any such email, telephonic or telecopy notice given by any
person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation (and the
Borrower hereby indemnifies the Administrative Agent from any liability or loss
ensuing from such reliance) and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Notice to the Lenders. The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of any notice from the Borrower received
pursuant to Section 2.3(a) above.

(c) Disbursement of Loans. Not later than 1:00 p.m. (Cincinnati time) on the
Closing Date and each Delayed Draw Borrowing Date, subject in each case to the
satisfaction of the conditions precedent set forth in Section 3, each Lender
shall make available its Term Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Cincinnati, Ohio. The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Cincinnati, Ohio.

(d) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have received notice from a Lender prior to the date on which such
Lender is scheduled to make available to the Administrative Agent of its
Percentage share of a Borrowing (which notice shall be effective upon receipt)
that such Lender does not intend to make such share available, the
Administrative Agent may assume that such Lender has made such share available
in accordance with Section 2.3(c) when due and the Administrative Agent, in
reliance upon such assumption, may (but shall not be required to) make available
to the Borrower a corresponding amount (each such advance, a “Disproportionate
Advance”) and, if any Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, such Lender shall, on demand,
make available to the Administrative Agent the Disproportionate Advance
attributable to such Lender together with interest thereon in respect of each
day during the period commencing on the date such Disproportionate Advance was
made available to the Borrower and ending on (but excluding) the date such
Lender makes available such Disproportionate Advance to the Administrative Agent
at a rate per annum equal to: (i) from the date the Disproportionate Advance was
made by the Administrative Agent to the date 2 Business Days after payment by
such Lender is due hereunder, the greater of, for each such day, (x) the Federal
Funds Rate and (y) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
standard administrative or processing fees charged by the Administrative Agent
in connection with such Lender’s non-payment and (ii) from the date 2 Business
Days after the date such share of the applicable Borrowing is due from such
Lender to the date such payment is made by such Lender, the Prime Rate in effect
for each such day. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower will, promptly
following written demand from the Administrative Agent, repay to the
Administrative Agent the proceeds of the Loan attributable to such
Disproportionate Advance with interest thereon at a rate per annum equal to the
interest rate applicable to the relevant Loan, but without such payment being
considered a payment or prepayment of a Loan under Section 8.1 so that the
Borrower will have no liability under such Section with respect to such payment.
If the Borrower and such Lender shall pay interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower under this Section
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.4. Minimum Borrowing Amount. Each Borrowing advanced under the Term
Credit shall be in an amount not less than $1,000,000.

Section 2.5. Maturity of Loans. Scheduled Payments of Term Loans. The Borrower
shall make principal payments on the Term Loans on each Payment Date commencing
on the earlier of (a) the Payment Date following the First Delayed Draw
Borrowing Date and (b) the Payment Date in March 2013, with the amount of each
such principal installment equal to the Scheduled Principal Payment Amount; it
being further agreed that a final payment comprised of all principal and
interest not previously paid on the Term Loans, shall be due and payable on the
Scheduled Maturity Date. Each principal payment on the Term Loans shall be
applied to the Lenders holding the Term Loans pro rata based upon their Term
Loan Percentages.

Section 2.6. Prepayments. (a) Voluntary. The Borrower may prepay without premium
or penalty (except as set forth in Section 8.1 below) and in whole or in part
any Borrowing of Term Loans at any time upon three (3) Business Days prior
notice by the Borrower to the Administrative Agent (or such shorter time period
then agreed to by the Administrative Agent), such prepayment to be made by the
payment of the principal amount to be prepaid and accrued interest thereon to
the date fixed for prepayment plus any amounts due the Lenders under
Section 8.1; provided, however, the Borrower may not partially repay a Borrowing
in a principal amount less than $1,000,000 or an integral multiple of $100,000
in excess thereof unless either (i) repaying the entire remaining amount of such
Borrowing; or (ii) otherwise consented to by the Administrative Agent.

(b) Mandatory.

(i) No later than 15 days after any other date on which the Borrower or the
Seller becomes aware or is informed by the Administrative Agent that a Borrowing
Base Deficit exists on such date, the Borrower shall prepay the Obligations in
an amount equal to the Mandatory Payment Amount or take such other corrective
actions as may be necessary to cure the Borrowing Base Deficit.

(ii) If after the Closing Date the Borrower shall (x) issue any new equity
securities or (y) incur or assume any Permitted Subordinated Debt at a time when
an Early Amortization Event is continuing, the Borrower shall promptly notify
the Administrative Agent of the estimated Net Cash Proceeds of such issuance,
incurrence or assumption to be received by or for the account of the Borrower.
Promptly upon receipt by the Borrower of Net Cash Proceeds of such issuance,
incurrence or assumption (other than the Net Cash Proceeds from the incurrence
of Permitted Subordinated Debt while an Early Amortization Event is not
occurring, the proceeds of which the Borrower may put to any purpose, including,
without limitation the payment of distributions, dividends, or payments to the
Seller or any other Person) the Borrower shall prepay the Obligations in the
amount of such Net Cash Proceeds.

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Each prepayment of Loans under this Section 2.6(b) shall be made by the
payment of the principal amount to be prepaid (which shall be applied to the
outstanding Term Loans until paid in full) and accrued interest thereon to the
date of prepayment together with any amounts due the Lenders under Section 8.1.

(c) The Administrative Agent will promptly advise each Lender of any notice of
prepayment it receives from the Borrower, and in the case of any partial
prepayment (unless otherwise agreed to by the Required Lenders in writing with
notice to the Administrative Agent), such prepayment shall be applied to the
Lenders holding the Term Loans pro rata based upon their Term Loan Percentages.

Section 2.7. Place and Application of Payments. (a) General Payments. All
payments of principal of and interest on the Loans and of all other Obligations
payable by the Borrower under this Agreement and the other Loan Documents, shall
be made by the Borrower to the Administrative Agent by no later than 12:00 Noon
(Cincinnati time) on the due date thereof at the office of the Administrative
Agent in Cincinnati, Ohio (or such other location as the Administrative Agent
may designate to the Borrower in writing) for the benefit of the Lender or
Lenders entitled thereto. Any payments received after such time shall be deemed
to have been received by the Administrative Agent on the next Business Day. All
such payments shall be made in Dollars, in immediately available funds at the
place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans ratably to the Lenders
and like funds relating to the payment of any other amount payable to any Lender
to such Lender, in each case to be applied in accordance with the terms of this
Agreement.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of, for each day (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Application of Collateral Proceeds Before an Early Amortization Event. Prior
to the occurrence of an Early Amortization Event all payments and collections
received in respect of the Obligations and all proceeds of Collateral (including
all Collections) shall (subject to the other terms of this Agreement including,
without limitation, Section 6.13(d)) be applied by the Administrative Agent on
each Payment Date from amounts on deposit in the Cash Collateral Account against
the outstanding Obligations as follows:

(i) first, to any outstanding fees (including Management Fees and Lease
Administration Fees), charges, and expenses then due to the Servicer and the
Lease Administrator pursuant to the terms of the Railcar Management Agreement
and the Lease Administration Agreement (including costs incurred for
Reimbursable Services) other than Subordinated Management Fees;

(ii) second, on a pro rata basis, to any outstanding fees, charges, and expenses
then due to the Administrative Agent and the Lenders pursuant to the terms of
the Fee Letter;

(iii) third, for payment of Direct Operating Expenses of the Borrower, as
directed by Borrower; provided that payments of Direct Operating Expenses
pursuant to this clause (iii) shall not exceed $25,000 in any calendar year;

(iv) fourth, to accrued and unpaid Interest Expense then due in respect of the
Obligations to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each Lender; provided that to the extent amounts on deposit in
the Cash Collateral Account are insufficient to pay such Interest Expense, the
Administrative Agent shall pay such Interest Expense from the Interest Reserve
Account;

(v) fifth, to the outstanding principal balance due in respect of the Term Loans
in an amount equal to the Scheduled Principal Payment Amount plus any other
amount in respect of principal previously due and unpaid to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each Lender;

(vi) sixth, the amount (if any) required to be deposited in the Interest Reserve
Account as determined pursuant to Section 2.2(b);

(vii) seventh, to any indemnification payments and other amounts then due and
payable by the Borrower pursuant to this Agreement or any other Loan Document;

(viii) eighth, to the payment of Subordinated Management Fees; and

(ix) ninth, to be made available to the Borrower or whoever else may be lawfully
entitled thereto; provided that, if as of such Payment Date, a Borrowing Base
Deficit exists but such Borrowing Base Deficit has not resulted in an Early
Amortization Event, no funds will be made available to the Borrower until the
earlier of (A) the Business Day such Borrowing Base Deficit has been cured in
accordance with the terms of this Agreement (as evidenced by a certificate of an
officer of the Borrower reasonably acceptable to the Administrative Agent) and
(B) the next succeeding Payment Date (in which case, such payment will be made
solely in accordance with this Section 2.7).

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Application of Collateral Proceeds after an Early Amortization Event.
Anything contained herein to the contrary notwithstanding, pursuant to the
exercise of remedies under Sections 7.2 and 7.3 or after the occurrence and
during the continuation of an Early Amortization Event, all payments and
collections received in respect of the Obligations and all proceeds of the
Collateral received, in each instance, by the Administrative Agent or any of the
Lenders shall (subject to the other terms of this Agreement including, without
limitation, Section 6.13(d)) be remitted to the Administrative Agent and
distributed as follows:

(i) first, to the payment of any reasonable outstanding costs and expenses then
due which have been incurred by the Administrative Agent in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, which the
Borrower has agreed to pay the Administrative Agent under Section 10.12 (such
funds to be retained by the Administrative Agent for its own account unless it
has previously been reimbursed for such costs and expenses by the Lenders, in
which event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

(ii) second, as long as a Manager Termination Event under the Railcar Management
Agreement or an Event of Default under the Lease Administration Agreement with
respect to the Servicer shall not have occurred, any outstanding fees, charges
(including Management Fees and Lease Administration Fees), and expenses then due
to the Servicer and the Lease Administrator pursuant to the terms of the Railcar
Management Agreement and the Lease Administration Agreement (including costs
incurred for Reimbursable Services) other than Subordinated Management Fees;

(iii) third, on a pro rata basis, to any outstanding fees, charges, and expenses
then due to the Administrative Agent and the Lenders pursuant to the terms of
the Fee Letter;

(iv) fourth, for payment of Direct Operating Expenses of the Borrower, as
directed by Borrower; provided that payments of Direct Operating Expenses
pursuant to this clause (iv) shall not exceed $25,000 in any calendar year;

(v) fifth, to the payment of any outstanding Interest Expense and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each Lender; provided that to the extent amounts on
deposit in the Cash Collateral Account are insufficient to pay any Interest
Expense, the Administrative Agent shall pay such Interest Expense from the
Interest Reserve Account;

(vi) sixth, the amount (if any) required to be deposited in the Interest Reserve
Account as determined pursuant to Section 2.2(b);

(vii) seventh, to the payment of principal on the Loans to the Lenders to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
Lender until repaid in full;

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) eighth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower secured by the
Collateral Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each Lender;

(ix) ninth, to any indemnification payments and other amounts then due and
payable by the Borrower pursuant to this Agreement or any other Loan Document;

(x) tenth, to the payment of Subordinated Management Fees; and

(xi) eleventh, to the Borrower or whoever else may be lawfully entitled thereto.

Section 2.8. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the type thereof, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to
Sections 2.8(a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D (in the case of its Term Loan and referred to
herein as a “Term Note”). In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender in the amount
of the Term Loan. Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (including after any assignment pursuant to
Section 10.9) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 10.9, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

Section 2.9. Fees. The Administrative Agent shall receive, for itself and the
other parties entitled thereto, the fees agreed to between the Co-Agents and the
Borrower in the Fee Letter.

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3. CONDITIONS PRECEDENT.

The obligation of each Lender to advance any Loan shall be subject to
satisfaction (or waiver) of the following conditions precedent; provided that
once a Loan is advanced, then (i) with respect to any such conditions precedent
requiring that a matter be satisfactory or acceptable to the Administrative
Agent or any Lender, the advancement of such Loan shall be deemed to mean that
each such requisite Lender and the Administrative Agent were satisfied
therewith; and (ii) with respect to any such conditions precedent that were not
satisfied, they shall be deemed to have been waived:

Section 3.1. Initial Funding. Before or concurrently with the initial Funding:

 

  (a) each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct (or, in the case of
any representation or warranty not qualified as to materiality, true and correct
in all material respects) as of said time, except to the extent the same
expressly relate to an earlier date (and in such case shall be true and correct
(or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of such earlier
date);

 

  (b) the Administrative Agent shall have determined that no event has occurred
which could reasonably be expected to have a Material Adverse Effect;

 

  (c) the Administrative Agent shall have received duly executed copies of all
Loan Documents in form and substance satisfactory to the Administrative Agent;

 

  (d) no Early Amortization Event or Servicer Replacement Event shall have
occurred and be continuing or would occur as a result of such Funding;

 

  (e) no Borrowing Base Deficit shall exist before or after giving effect to
such Funding;

 

  (f) the Administrative Agent shall have received the Notice of Borrowing
required by Section 2.3;

 

  (g) the Administrative Agent shall have received an Appraisal Report prepared
for the Administrative Agent by an Eligible Appraiser, which Appraisal Report
describes the Appraised Value of the Eligible Units owned by the Borrower as of
the Closing Date dated no earlier than December 1, 2012;

 

  (h) such Funding shall not violate any Legal Requirement applicable to the
Administrative Agent or any Lender (including Regulation U of the Board of
Governors of the Federal Reserve System) as then in effect; provided that, any
such Legal Requirement shall not entitle any Lender that is not affected thereby
to not honor its obligation hereunder to advance, continue or convert any Loan;

 

-39-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (i) the Collateral Agent shall have received the original Lease Agreements
related to each of the Units owned by the Borrower;

 

  (j) the Administrative Agent shall have received for each Lender requesting a
Note, such Lender’s duly executed Note of the Borrower, dated the date hereof
and otherwise in compliance with the provisions of Section 2.8(d);

 

  (k) the Administrative Agent shall have received evidence of the Equipment
Insurance Policies required to be maintained under the Loan Documents, covering
the Borrower and the Collateral and naming the Administrative Agent as
additional insured, mortgagee and/or lenders loss payee, as applicable;

 

  (l) the Administrative Agent shall have received copies of the Borrower’s, the
Servicer’s and the Seller’s Organization Documents, certified in each instance
by its Secretary, Assistant Secretary, Chief Financial Officer or other officer
acceptable to the Administrative Agent and, with respect to Organization
Documents filed with a Governmental Authority, by the applicable Governmental
Authority;

 

  (m) the Administrative Agent shall have received copies of resolutions of the
Borrower’s, the Servicer’s and the Seller’s board of directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and Seller’s behalf, all certified in each instance by its Secretary,
Assistant Secretary, Chief Financial Officer or other officer acceptable to the
Administrative Agent;

 

  (n) the Administrative Agent shall have received copies of the certificates of
good standing, or nearest equivalent in the relevant jurisdiction, for the
Borrower, the Servicer and the Seller (dated no earlier than 30 days prior to
the date hereof) from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, as applicable;

 

  (o) the Administrative Agent shall have received a list of the Borrower’s, the
Servicer’s and the Seller’s Authorized Representatives;

 

  (p) the Administrative Agent shall have received for the Co-Agents and for the
Lenders the fees required by Section 2.9 to be paid on the Closing Date;

 

  (q) the Administrative Agent shall have received certification from the
Borrower’s Chief Financial Officer or other officer of the Borrower acceptable
to the Administrative Agent certifying (i) that all Units listed on Schedule 1
of the Security Agreement are Eligible Units, (ii) the original copy of all
Lease Agreements related to the such Units have been delivered to Collateral
Agent and such Lease Agreements are Eligible Lease Agreements, (iii) since
December 31, 2011, there has been no event which could reasonably be expected to
have a Material Adverse Effect and (iv) as to the Solvency of the Borrower and
the Seller, in each instance after giving effect to the initial Funding;

 

-40-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (r) the Administrative Agent shall have received financing statement and, as
appropriate, tax and judgment lien search results against the Equipment owned by
the Borrower and the Seller evidencing the absence of Liens on the Property
included as part of the Collateral except for Permitted Liens;

 

  (s) the Administrative Agent shall have received the audited consolidated
financial statements of the Seller and the Servicer as at December 31, 2011, and
the unaudited interim consolidated financial statements of the Seller and the
Servicer as at March 31, 2012, June 30, 2012 and September 30, 2012 for the
three (3) months then ended;

 

  (t) the Administrative Agent shall have received the favorable written
opinions of counsel to the Borrower, the Servicer and the Seller, in form and
substance satisfactory to the Administrative Agent;

 

  (u) each Lender’s due diligence with respect to the Borrower, the Servicer,
the Seller and its Subsidiaries, if any, shall be completed in a manner
reasonably acceptable to each such Lender;

 

  (v) each of the Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information requested by any such
Lender required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act; and the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 (or its equivalent) for the Borrower, the Servicer and
Seller; and

 

  (w) the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

Section 3.2. Delayed Draw Funding. At the time of any Delayed Draw Funding
hereunder:

 

  (a) satisfaction to the Administrative Agent of the conditions set forth in
Section 3.1(a), (c), (d), (e), (h) and (i);

 

  (b) the Administrative Agent shall have determined that no event has occurred
which could reasonably be expected to have a Material Adverse Effect;

 

  (c) the Administrative Agent shall have received the notice required by
Section 2.3;

 

  (d) the Administrative Agent shall have received an Appraisal Report prepared
for the Administrative Agent by an Eligible Appraiser, which Appraisal Report
describes the Appraised Value of the Eligible Units owned by the Borrower as of
the Delayed Draw Borrowing Date with such Appraisal Report dated no earlier than
ninety (90) days prior to the Delayed Draw Borrowing Date; provided that no
additional Appraisal Report is required with respect to any Eligible Unit owned
by the Borrower as of the Delayed Draw Borrowing Date if such Unit is included
in the Appraisal Report delivered pursuant to Section 3.1(g);

 

-41-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (e) the Administrative Agent shall have received certification from the
Borrower’s Chief Financial Officer or other officer of the Borrower acceptable
to the Administrative Agent certifying (i) that all Units listed on the
Supplemental Schedule to the Security Agreement are Eligible Units except as
specified thereon, (ii) the original copy of all Lease Agreements related to the
such Units have been delivered to Collateral Agent and such Lease Agreements are
Eligible Lease Agreements, (iii) since the Closing Date, there has been no event
which could reasonably be expected to have a Material Adverse Effect and (iv) as
to the Solvency of the Borrower and the Seller, in each instance after giving
effect to the Delayed Draw Funding;

 

  (f) the Administrative Agent shall have received copies of resolutions of the
Borrower’s and the Seller’s board of directors (or similar governing body)
authorizing the Borrowing; provided that no such resolutions shall be required
to be delivered pursuant to this clause (f) if the resolutions provided pursuant
to Section 3.1(m) provide for the additional Borrowing on such Delayed Draw
Borrowing Date and such resolutions have not been rescinded or otherwise
invalidated;

 

  (g) the Administrative Agent shall have received for the Co-Agents and for the
Lenders the fees required by Section 2.9 to be paid on such Delayed Draw
Borrowing Date;

 

  (h) the Administrative Agent shall have received for each Lender requesting a
Note, such Lender’s duly executed Note of the Borrower, dated as of such Delayed
Draw Borrowing Date and otherwise in compliance with the provisions of
Section 2.8(d); and

 

  (i) the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request, provided that none of such agreements, instruments,
documents, certificates or opinions shall be of a materially different nature
from those required pursuant to Section 3.1(w) hereof.

SECTION 4. THE COLLATERAL.

Section 4.1. Collateral. The Obligations shall be secured by valid, perfected,
and enforceable Liens of the Administrative Agent, for the benefit of the
Lenders, on all right, title, and interest in and to the Collateral, as defined
in the Security Agreement.

Section 4.2. Further Assurances. The Borrower agrees that it shall from time to
time at the request of the Administrative Agent or the Required Lenders, execute
and deliver such documents and do such acts and things as the Administrative
Agent or the Required Lenders may reasonably request in order to provide for or
perfect or protect such Liens on the Collateral as required by this Section 4
(including causing a financing statement or other requisite document to be filed
with the STB and with the RGC).

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5. REPRESENTATIONS AND WARRANTIES.

The Borrower and the Seller each represent and warrant as to itself (i.e.,
(i) none of the following is a representation or warranty of the Seller except
to the extent the term “Seller” is expressly identified below and (ii) for each
such representation and warranty of Seller, the representation and warranty
shall be as to the Seller only and not as to the Borrower or any other Person)
to each Lender and the Administrative Agent as follows:

Section 5.1. Organization and Qualification. The Borrower and the Seller (a) are
duly organized and validly existing under the laws of the jurisdiction of its
organization, (b) are in good standing under the laws of the jurisdiction of its
organization, (c) have the power and authority to own its property and to
transact the business in which it is engaged and proposes to engage and (d) are
duly qualified and in good standing in each jurisdiction where the ownership,
leasing or operation of property or the conduct of its business requires such
qualification, except, in each case of clauses (a), (b) (other than with respect
to the Borrower where failure to maintain such good standing is not curable or
results in the dissolution of the Borrower), (c) and (d), where the same could
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect. Seller beneficially owns, in the aggregate, directly or
indirectly, 100% of the voting power of the outstanding Voting Stock of the
Borrower.

Section 5.2. Authority and Enforceability. The Borrower has the power and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes, to grant to
the Administrative Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. The Seller has the power and
authority to enter into the Loan Documents executed by it and to perform all of
its obligations under the Loan Documents executed by it. The Loan Documents
delivered by the Borrower and by the Seller have been duly authorized by proper
corporate and/or other organizational proceedings, executed, and delivered by
such Person and constitute valid and binding obligations of such Person
enforceable against it in accordance with their terms, except as enforceability
may be limited by Debtor Relief Laws and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by the Borrower or the Seller of
any of the matters and things herein or therein provided for, (a) contravene or
constitute a material default under any applicable material Legal Requirement
binding upon the Borrower or the Seller or any provision of the Organization
Documents of the Borrower or the Seller, (b) contravene or constitute a material
default under any material covenant, indenture or agreement of or affecting the
Borrower or the Seller or any of its Property, in each case where such
violation, contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (c) result in the
creation or imposition of any Lien on any Property of the Borrower or the Seller
other than the Liens granted in favor of the Administrative Agent pursuant to
the Collateral Documents (other than Permitted Liens).

 

-43-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.3. Financial Reports. The audited consolidated financial statements of
the Seller as at December 31, 2011, and the unaudited interim consolidated
financial statements of the Seller as at March 31, 2012, June 30, 2012 and
September 30, 2012 for the fiscal year-to-date periods then ended, heretofore
furnished to the Administrative Agent, fairly and adequately present the
consolidated financial condition of the Seller as at said dates and the
consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis.

Section 5.4. No Material Adverse Change. Since September 30, 2012, there has
been no change in the business condition (financial or otherwise), operations,
performance, Properties of the Seller except those occurring in the ordinary
course of business, none of which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Since the date of its
organization, there has been no change in the business condition (financial or
otherwise), operations, performance, or Properties of the Borrower except those
occurring in the ordinary course of business, none of which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

Section 5.5. Litigation and Other Controversies. There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of the
Borrower and the Seller, threatened against the Borrower or the Seller that
could reasonably be expected to have a Material Adverse Effect.

Section 5.6. True and Complete Disclosure. No information furnished by or on
behalf of the Borrower or the Seller in writing to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement, or any
transaction contemplated herein contained as of the date of such statement any
material misstatement of fact or omitted to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading when taken as a whole; provided that to the extent any
such information was based upon or constitutes a forecast or projection, each of
the Borrower and the Seller only represents and warrants that it acted in good
faith and utilized reasonable assumptions in the preparation of such information
(it being recognized that any such forecast or projection is subject to the
assumptions and plans reflected therein as of the date thereof, which could
differ materially from the actual plans and results, and are necessarily
subjective and based on estimates, and that actual results are subject to
uncertainties and contingencies which may be beyond the Borrower’s and Seller’s
control).

 

-44-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.7. Use of Proceeds; Margin Stock. All proceeds of the Term Loans shall
be used by the Borrower to (i) finance the manufacturing of new Equipment for
placement into the dedicated leasing fleet of the Borrower, (ii) finance
existing Equipment that are operating in the current leasing fleet of the
Borrower (including by acquiring Equipment from the Seller pursuant to the
Contribution Agreement), and (iii) pay for associated fees and expenses incurred
in connection with this Agreement and the other Loan Documents, the Equipment
Documents, and the Lease Agreements. No part of the proceeds of any Loan or
other extension of credit hereunder will be used by the Borrower or any
Subsidiary thereof to purchase or carry any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (“Margin
Stock”)) or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Neither the making of any Loan or other extension of credit
hereunder nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System and any successor to all or any portion of such
regulations. Margin Stock (as defined above) constitutes less than 25% of the
value of those assets of the Borrower and its Subsidiaries that are subject to
any limitation on sale, pledge or other restriction hereunder.

Section 5.8. Taxes. The Borrower and the Seller have timely filed or caused to
be timely filed all tax returns required to be filed by the Borrower and the
Seller, except where failure to so file could not be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect. The
Borrower and the Seller have paid all Taxes payable by them other than Taxes
which are not delinquent, except in the case of the Seller, where failure to so
pay such Taxes could not be reasonably expected to have, either individually or
in the aggregate, a Material Adverse Effect, or except those that are being
contested in good faith and by proper legal proceedings and as to which
appropriate reserves have been provided for in accordance with GAAP and no Lien
resulting therefrom attaches to any of its Property (other than any Permitted
Liens).

Section 5.9. ERISA. The Seller and each other member of its Controlled Group
have fulfilled their respective obligations under the minimum funding standards
of, and is in compliance in all material respects with, ERISA and the Code to
the extent applicable to it and, other than a liability for premiums under
Section 4007 of ERISA, has not incurred any liability to the PBGC or a Plan
under Title IV of ERISA. Neither the Seller nor any member of its Controlled
Group has any contingent liabilities with respect to any post-retirement
benefits under any of their Welfare Plans, other than liability for continuation
coverage described in article 6 of Title 1 of ERISA, other than as set forth on
Schedule 5.9.

Section 5.10. Subsidiaries; Other Business. The Borrower does not have any
Subsidiaries. The Borrower does not own, beneficially or of record, any capital
stock, evidence of Indebtedness or other securities of, has not made any loans
or advances to, and does not have any investments or interest in, any Person,
other than Permitted Investments. Except as may be set forth in the Contribution
Agreement, there are no outstanding commitments or other obligations of the
Borrower to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of Ownership Interests of the Borrower. The
Borrower has not engaged in any business or transactions, obtained any assets,
entered into any contracts or other agreements or incurred any Indebtedness or
other liabilities, whether contingent or otherwise, other than (1) the purchase
of the Units and the assumption of the related Lease Agreements pursuant to the
Contribution Agreement, (2) the obligations evidenced by, and the transactions
contemplated by, the Loan Documents and the Equipment Documents and (3) solely
through the Servicer acting on its behalf in accordance with the Railcar
Management Agreement, leasing, marketing and maintaining the Equipment owned by
the Borrower (and the related Lease Agreements) in the ordinary course of
business.

 

-45-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.11. Compliance with Laws. The Borrower and the Seller each is in
material compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities in respect
of the conduct of their businesses and the ownership of their property, except
such noncompliances as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 5.12. Environmental Matters. The Borrower and the Seller each is in
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws, except to the extent that the
aggregate effect of all noncompliances could not reasonably be expected to have
a Material Adverse Effect.

Section 5.13. Investment Company. The Borrower is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.

Section 5.14. Intellectual Property. The Borrower and the Seller each owns or
has obtained licenses or other rights of whatever nature to all the patents,
trademarks, service marks, trade names, copyrights, trade secrets, know-how or
other intellectual property rights necessary for the present conduct of its
businesses, in each case without any known conflict with the rights of others,
except for any failure to own or obtain such licenses and other rights, as the
case may be, that could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.15. Good Title. The Borrower has good and marketable title, or valid
leasehold interests, to the Collateral, free and clear of any Liens, other than
Permitted Liens, subject and subordinate always to the rights of the
Administrative Agent for the benefit of the Lenders, and the rights of the
Lessees to the Equipment pursuant to the related Lease Agreement.

Section 5.16. Security Interest. The Security Agreement creates in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral, subject to any exceptions set
forth herein or in any Collateral Document. The security interest in the
Collateral granted to the Administrative Agent pursuant to the Security
Agreement (a) constitutes a first priority perfected security interest with
respect to the Collateral under Applicable Law and (b) will be entitled to all
of the rights, benefits and priorities provided to a holder of a first priority
security interest under Applicable Law (except, in each case, with respect to
Units located in Mexico), in each case subject to any exceptions set forth
herein or in any Collateral Document. On the Closing Date, each Delayed Draw
Borrowing Date (if applicable) and on any date, all filings, deposits,
registrations and other recordations (including, without limitation, any filings
required to be deposited with the STB or the RGC) shall have been accomplished
with respect to the Security Agreement in the United States and Canada as may be
required by Applicable Law to establish and perfect the Administrative Agent’s
rights in and to the Collateral therein, and any giving of notice or any other
action to such end required by Applicable Law has been given or taken.

 

-46-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.17. Governmental Authority and Licensing. The Borrower and the Seller
each has received all material licenses, permits, and approvals of each
Governmental Authority necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect. No investigation or proceeding that, if adversely
determined, could reasonably be expected to result in revocation or denial of
any license, permit or approval is pending or, to the knowledge of the Borrower
or the Seller, threatened, except where such revocation or denial could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 5.18. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Borrower, or the Seller of any Loan Document,
except for (a) such approvals, authorizations, consents, licenses or exemptions
from, or filings or registrations which have been obtained prior to the date of
this Agreement and remain in full force and effect and (b) filings,
authorizations, consents, licenses, exemptions or registrations which are
necessary to perfect the security interests created under the Collateral
Documents.

Section 5.19. Labor Relations. Neither the Borrower, the Seller nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no strike, labor
dispute, slowdown or stoppage pending against the Borrower, the Seller or any of
its Subsidiaries or, to the best knowledge of the Borrower or the Seller,
threatened against the Borrower, the Seller or any of its Subsidiaries and
(b) to the best knowledge of the Borrower and the Seller, no union
representation proceeding is pending with respect to the employees of the
Borrower, the Seller or any of its Subsidiaries and no union organizing
activities are taking place, except (with respect to any matter specified in
clause (a) or (b) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect.

Section 5.20. Solvency. Each Borrower and the Seller is Solvent.

Section 5.21. No Servicer Default. No Servicer Replacement Event has occurred
and is continuing.

Section 5.22. No Early Amortization Event. No Early Amortization or Servicer
Replacement Event has occurred and is continuing.

Section 5.23. OFAC. The Borrower and the Seller is in compliance with the
requirements of all OFAC Sanctions Programs applicable to it. Each Subsidiary of
the Seller is in compliance with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary. The Borrower and the Seller has provided to the
Administrative Agent and the Lenders all information regarding the Borrower, the
Seller and its Affiliates and Subsidiaries requested by Administrative Agent and
Lenders as being necessary for the Administrative Agent and the Lenders to
comply with all applicable OFAC Sanctions Programs. To the best of the
Borrower’s and the Seller’s knowledge, neither the Borrower, nor any of its
Affiliates or Subsidiaries is, as of the date hereof, named on the current OFAC
SDN List. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

 

-47-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.24 Collections. The conditions and requirements set forth in
Section 6.16 have at all times since the date of this Agreement been satisfied
and duly performed. Other than the Collection Account and Lock-Box maintained by
U.S. Bank National Association pursuant to the terms of the Lease Administration
Agreement, the Borrower has not established any Collection Account or Lock-Box.
Except as set forth in the Lease Administration Agreement and the Collateral
Agency Agreement, Borrower has not granted any Person, other than the
Administrative Agent as contemplated by and subject to this Agreement, dominion
and control of any Lock-Box or Collection Account, or the right to take dominion
and control of any such Lock-Box or Collection Account at a future time or upon
the occurrence of a future event; provided, however, that nothing herein shall
be deemed to preclude Borrower from granting Servicer access to the Lock-Boxes
and Collection Accounts for purposes consistent with the terms of the Railcar
Management Agreement and this Agreement prior to the appointment of a successor
Servicer pursuant to Section 6.23.

SECTION 6. COVENANTS.

The Borrower covenants and agrees that, so long as this Agreement is in effect,
provided that Seller shall not be subject to this Section 6 except where, and to
the extent that, Seller expressly provides its own covenant within this
Section 6:

Section 6.1. Information Covenants . The Borrower will furnish to the
Administrative Agent, with, if requested by Administrative Agent, sufficient
copies for each Lender:

 

  (a) Quarterly Statements. Within 60 days after the close of each of the first
three (3) fiscal quarters of each fiscal year of the Borrower, a copy of the
Borrower’s, the Servicer’s, and the Seller’s respective consolidated balance
sheet balance sheet as at the end of such fiscal quarter and the related
consolidated statements of income and retained earnings and of cash flows for
such fiscal quarter and for the elapsed portion of the fiscal year-to-date
period then ended, each in reasonable detail, prepared in each case, in
accordance with GAAP, setting forth comparative figures for the corresponding
fiscal quarter in the prior fiscal year (with adjustments made to account for
the mid-year formation of the Borrower), all of which shall be certified by the
chief financial officer or other financial or accounting officer of the
Borrower, Servicer, or Seller as applicable, acceptable to the Administrative
Agent that they fairly present in all material respects the financial condition
of the Borrower, Servicer, or Seller, as applicable and their respective
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to year-end audit
adjustments and the absence of footnotes, provided that the Borrower shall not
be required to deliver any material or certificates related to the Seller
required by this Section 6.1(a) so long as its filing on Form 10-Q or 10-K with
respect to such fiscal quarter is available for review by the Administrative
Agent and the Lenders.

 

-48-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) Annual Statements. Within 120 days after the close of each fiscal year of
the Borrower, a copy of the Borrower’s, Servicer’s, and Seller’s respective
consolidated balance sheet as of the last day of the fiscal year then ended and
the related consolidated statements of income, retained earnings, and cash flows
for the fiscal year then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year (with adjustments made to account for the mid-year formation of the
Borrower), accompanied by an unqualified opinion of Grant Thornton LLP (or
another firm of independent public accountants selected by the Borrower and
reasonably acceptable to the Administrative Agent), to the effect that such
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Borrower, the Servicer, the Seller, and its Subsidiaries as of the close of
such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with GAAP, provided
that the Borrower shall not be required to deliver any material, certificates,
or opinions related to the Seller required by this Section 6.1(b) so long as is
filing on Form 10-K with respect to such fiscal year is available for review by
the Administrative Agent and the Lender.

 

  (c) Monthly Reports. No later than three (3) Business Days prior to each
Payment Date, commencing with the Payment Date in February 2013, the Servicer
Report.

 

  (d) Annual Appraisal Report. As soon as available, but in any event no later
than the end of each Test Period and such other times as may be required
pursuant to Section 6.2(b), an Appraisal Report (including, without limitation,
the Appraised Value of Eligible Units owned by the Borrower as of the related
Test Date).

 

  (e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 6.1(a) and (b), the Servicer Report as
provided for in Section 6.1(c) and the Appraisal Report provided for the
Sections 6.1(d) and 6.2(b), a certificate of the chief financial officer or
other financial or accounting officer of the Borrower acceptable to
Administrative Agent in the form of Exhibit E (A) stating no Early Amortization
Event has occurred during the period covered by such statements or, if an Early
Amortization Event exists, a detailed description of the Early Amortization
Event and all actions the Borrower is taking with respect to such Early
Amortization Event, (B) confirming that the representations and warranties
stated in Section 5 remain true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of said time, except to the extent such
representations and warranties relate to an earlier date (and in such case,
confirming they are true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as of such earlier date), (C) stating that nothing has come to the
attention of such officer that would materially decrease the Appraised Value of
any Unit owned by the Borrower as set forth in the Appraisal Report last
delivered with respect to such Unit, (D) at the time of the delivery of the
financial statements as provided for in Sections 6.1(a) and (b) only, showing
the Borrower’s compliance with the covenants set forth in 6.20(a), and (E) at
the time of delivery of the Servicer Report as provided for in Section 6.1(c),
stating that no Borrowing Base Deficit exists and no Borrowing Base Deficit will
result after giving effect to the payments of the Borrower set forth in such
Servicer Report assuming such payments are made as of the date such Servicer
Report is delivered, or if a Borrowing Base Deficit exists or would result from
such payments, a detailed description of all actions the Borrower is taking with
respect to such Borrowing Base Deficit or projected Borrowing Base Deficit.

 

-49-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (f) Notice of Default or Litigation, Labor Materials and Lease Agreements.
Promptly, and in any event within three (3) Business Days after any officer of
the Borrower obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes an Early Amortization Event or any other event which
could reasonably be expected to have a Material Adverse Effect, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Borrower proposes to take with respect thereto, (ii) the commencement
of, or any significant development in, any litigation, arbitration or
governmental proceeding pending against the Borrower or the Seller, if adversely
determined, could reasonably be expected to have a Material Adverse Effect,
(iii) any Material Agreements entered into by the Borrower after the Closing
Date to the extent reasonably requested by the Administrative Agent, (iv) any
material amendment or modification to a Lease Agreement or (v) a default under
any Indebtedness or Hedge Agreement (after giving effect to applicable grace or
cure periods) of the Seller aggregating in excess of $10,000,000 (or with
respect to a Hedge Agreement, the termination value determined in accordance
therewith would be in excess of $10,000,000 and payable by the Seller) along
with a detailed description of such default and all actions the Seller is taking
with respect to such default.

 

  (g) Event of Loss. Promptly, and in any event within two (2) Business Days
following the occurrence of an Event of Loss (other than an Event of Loss
impacting ten (10) or fewer Units at any time) that the Borrower has received
notice of, with respect to any Unit, the Borrower shall, give the Administrative
Agent written notice of such Event of Loss setting forth the date of such Event
of Loss and a description of the related Unit (including its Adjusted Appraised
Value).

 

  (h) Appointment and Removal of Independent Director. The appointment of a new
director of the Borrower as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director”. The Borrower shall not appoint any Person as the Independent Director
without first confirming such proposed new Independent Director is acceptable to
the Administrative Agent as evidenced in a writing executed by the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed.

 

-50-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (i) Other Information. From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender may
reasonably request (including, without limitation, information regarding the
Lease Agreements and the related Lessees, to the extent not prohibited by any
confidentiality obligation of the Borrower, Seller, or Servicer).

Section 6.2. Appraisals.

 

  (a) Annual Appraisal Report. During each Test Period, the Borrower shall cause
an Eligible Appraiser to prepare and deliver to the Administrative Agent an
Appraisal Report with respect to each Eligible Unit owned by the Borrower as of
the related Test Date.

 

  (b) Additional Appraisal Reports. The Borrower shall cause an Eligible
Appraiser to prepare and deliver to the Administrative Agent an Appraisal Report
with respect to each Eligible Unit owned by the Borrower as of the related Test
Date, such Test Date being:

 

  (i) no later than 30 days after the Disposition of Eligible Units with a total
Adjusted Appraised Value in excess of $25,000,000 during any calendar year;

 

  (ii) no later than 30 days after the occurrence of an Early Amortization Event
and thereafter but only so long as such Early Amortization Event is continuing,
on or prior to the date each quarterly financial statement is delivered to the
Administrative Agent pursuant to Section 6.1(a); and

 

  (iii) no later than 30 days after the Servicer reasonably determines that any
change in law or regulation or non-compliance by the Borrower with any such
change in law or regulation could have a Material Adverse Effect on the
Appraised Value of the Borrower’s Equipment.

 

  (c) The Borrower shall be responsible for the reasonable costs and expenses
associated with each Appraisal and shall deliver to the Eligible Appraiser all
information requested by the Eligible Appraiser for the production of each
Appraisal Report. Any Appraisal required pursuant to Section 6.2(b) shall be
either a “desk top” appraisal or a “physical appraisal”, as requested by the
Administrative Agent.

 

-51-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.3. Maintenance of Property, Insurance, Environmental Matters, etc.
(a) The Borrower will (i) keep its Property and Equipment in good repair,
working order and condition, normal wear and tear (other than Property and
Equipment being repaired, renewed, replaced, bettered or improved in accordance
with this clause (i)), casualty and condemnation excepted, in compliance with
AAR mechanical regulations and industrial commercial acceptance standards, and
shall from time to time make or be making all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto so that at all times such Property and Equipment are reasonably
preserved and maintained, or in the process of being reasonably preserved and
maintained, in compliance with AAR mechanical regulations and industrial
commercial acceptance standards, and (ii) maintain in full force and effect with
financially sound and reputable insurance companies Equipment Insurance Policies
which provides substantially the same (or greater) coverage and against at least
such risks as is customarily maintained by companies involved in leasing of
railcars, and shall furnish to the Administrative Agent upon request full
information as to the Equipment Insurance Policies so carried.

(b) Without limiting the generality of Section 6.3(a), the Borrower and the
Seller: (i) shall comply with, and maintain all Property in compliance with, any
applicable Environmental Laws, except to the extent that the aggregate effect of
all noncompliance could not reasonably be expected to have a Material Adverse
Effect; (ii) shall obtain and maintain in full force and effect all governmental
approvals required for its operations at or on its properties by any applicable
Environmental Laws; (iii) shall cure as soon as reasonably practicable any
violation of applicable Environmental Laws with respect to any of its Properties
or its Equipment; (iv) shall not, and shall not permit any other Person to, own
or operate on any of its properties any landfill or dump or hazardous waste
treatment, storage or disposal facility as defined pursuant to the RCRA, or any
comparable state law; and (v) shall not use, generate, treat, store, release or
dispose of Hazardous Materials at or on any of the real property except in the
ordinary course of its business and in compliance with all Environmental Laws.
With respect to any Release of Hazardous Materials, the Borrower and the Seller
shall conduct any necessary or required investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other response action
necessary to remove, cleanup or abate any material quantity of Hazardous
Materials released at or on any of its properties as required by any applicable
Environmental Law.

Section 6.4. Compliance with Laws. The Borrower and the Seller shall each
materially comply in all respects with the requirements of all Legal
Requirements, where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of the Borrower’s Property (other than Permitted Liens).

Section 6.5. ERISA. The Borrower, the Seller and each member of their Controlled
Group shall promptly pay and discharge all obligations and liabilities arising
under ERISA of a character which if unpaid or unperformed could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property. The Borrower and Seller shall promptly notify the Administrative Agent
and each Lender of: (a) the occurrence of any reportable event (as defined in
ERISA) with respect to a Plan that could reasonably be expected to have a
Material Adverse Effect, (b) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(c) its intention to terminate or withdraw from any Plan having aggregate
Unfunded Vested Liabilities in excess of $10,000,000, and (d) the occurrence of
any event with respect to any Plan which would result in the incurrence by the
Borrower or any Subsidiary of any material liability, fine or penalty, or any
material increase in the contingent liability of the Borrower or any Subsidiary
with respect to any post-retirement Welfare Plan benefit.

 

-52-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.6. Payment of Taxes. The Borrower and the Seller pay and discharge,
all Taxes imposed upon it or any of its Property, before becoming delinquent and
before any penalties accrue thereon, except, in the case of the Seller, where
failure to so pay such Taxes could not be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, or unless and to
the extent that the same are being contested in good faith and by proper
proceedings and as to which appropriate reserves have been provided for in
accordance with GAAP.

Section 6.7. Preservation of Existence. The Borrower will do or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence and, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, its franchises, authority to do
business, licenses, patents, trademarks, copyrights and other proprietary
rights; provided, however, that nothing in this Section 6.7 shall prevent, to
the extent permitted by Section 6.13, sales of assets by the Borrower. The
Seller will keep in full force and effect its existence and, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, its franchises, authority to do business, licenses, patents, trademarks,
copyrights and other proprietary rights; provided, however, that nothing in this
Section 6.7 shall require it to maintain the existence, franchise, authority,
licenses, patents, trademarks, copyrights and other proprietary rights of any
Subsidiary other than Borrower.

Section 6.8. Agreements with Affiliates. Except for the Loan Documents or as
contemplated therein, the Borrower shall not enter into any contract, agreement
or business arrangement with any of its Affiliates on terms and conditions which
are less favorable (as a whole) to the Borrower than would be customarily
available to the Borrower in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.

Section 6.9. Restrictions on Changes and Amendments. The Borrower shall not
change its fiscal year or fiscal quarters from its present basis or amend or
change, or allow to be amended or changed: (a) (i) the Railcar Management
Agreement, Lease Administration Agreement or Collateral Agency Agreement as they
relate to the Borrower or the Borrower’s Equipment portfolio, in any way that
could reasonably be expected to have a Material Adverse Effect, or (ii) any
other Loan Document (including the Servicing Standard) to which it is a Party
without the prior written consent of the Administrative Agent, (b) the
Organization Documents, in any way that could reasonably be expected to have a
Material Adverse Effect, or (c) any Material Agreement in a manner that could
reasonably be expected to have a Material Adverse Effect.

 

-53-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.10. Change in the Nature of Business. Except as contemplated herein,
the Borrower shall not engage in any business or activity if as a result the
general nature of the business of the Borrower would be changed in any material
respect from the general nature of the business engaged in by it as of the
Closing Date.

Section 6.11. Indebtedness. The Borrower will not contract, create, incur,
assume or suffer to exist any Indebtedness, except:

 

  (a) the Obligations of the Borrower owing to the Administrative Agent and the
Lenders (and their Affiliates);

 

  (b) any other Indebtedness of the Borrower under the Loan Documents,
including, without limitation, any Indebtedness owed to the Servicer, the
Collateral Agent or any Collection Bank solely to the extent permitted by the
terms of the Loan Documents;

 

  (c) Permitted Subordinated Debt.

Section 6.12. Liens. The Borrower will not create, incur or suffer to exist any
Lien on any Collateral; provided that the foregoing shall not prevent the
following (the Liens described below, the “Permitted Liens”):

 

  (a) inchoate Liens for the payment of Taxes which are not yet due and payable
or the payment of which is not required by Section 6.6;

 

  (b) Liens created by and pursuant to this Agreement, the other Loan Documents,
the Lease Agreements or any Replacement Lease Agreements;

 

  (c) with respect to any Unit of Equipment, mechanics’, materialmen’s,
suppliers’, warehousemen’s, workmen’s, repairmen’s, employees’, or other like
Liens arising by operation of law in the ordinary course of business for amounts
which are either not yet due or are not yet overdue for more than fifteen
(15) days or are being contested in good faith by appropriate proceedings (and
for which adequate reserves have been made in the Borrower’s and Servicer’s
books in accordance with GAAP consistently applied or when required in order to
pursue such proceedings, an adequate bond has been obtained) so long as such
proceedings, in the reasonable judgment of the Administrative Agent, do not
involve any material danger of sale, forfeiture or loss of such Unit of
Equipment; and

 

  (d) the Liens arising out of judgments or awards against the Borrower, the
Servicer or the Seller which are being contested in good faith by appropriate
proceedings (and for the payment of which an adequate bond has been obtained)
and with respect to which there shall have been secured a stay of execution
pending such appeal or proceedings for review, so long as such proceedings, in
the reasonable judgment of the Administrative Agent, do not involve any danger
of sale, forfeiture or loss of such Unit of Equipment.

 

-54-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.13. Consolidation, Merger, Sale of Assets, etc.

 

  (a) The Borrower will not wind up, liquidate or dissolve its affairs or merge
or consolidate, or convey, sell, lease or otherwise dispose of all or any part
of the Collateral, including any disposition as part of any sale-leaseback
transactions except that this Section shall not prevent:

 

  (i) the sale and lease of inventory in the ordinary course of business;

 

  (ii) the Disposition of any Unit which has been replaced by a Replacement Unit
or the Disposition of a Unit in accordance with this Section 6.13;

 

  (iii) the sale, transfer or other disposition of any tangible personal
property that, in the reasonable judgment of the Borrower, has become obsolete,
or worn out, or is no longer used or useful in the business of the Borrower;

 

  (iv) the disposition or sale of Cash Equivalents on consideration for cash or
other Cash Equivalents; and

 

  (v) dividends or distributions of cash or Property to the Seller not
prohibited by the terms of the Contribution Agreement.

 

  (b) Subject to the terms of this Agreement, the Borrower may sell or otherwise
voluntarily dispose of (or enter into any agreement to sell or voluntarily
dispose of or grant any option to purchase) any Unit if:

 

  (i) such Unit is not an Eligible Unit or the Lease Agreement related to such
Unit is not an Eligible Lease Agreement;

 

  (ii) in the Borrower’s opinion, a sale or purchase option is advisable; or

 

  (iii) such Unit is the subject of an Event of Loss.

 

  (c) In no event shall the sale or disposition of any Unit result in a
Borrowing Base Deficit.

 

  (d) Any Net Cash Proceeds from the sale or other voluntary Disposition of any
Unit and any Event of Loss Proceeds from an Event of Loss shall be deposited
into the Cash Collateral Account and (A) may, within 365 days of receipt thereof
(or within 30 days during the occurrence of an Early Amortization Event), at the
Borrower’s discretion, be applied against the purchase price of a Replacement
Unit in accordance with Section 6.13(e) (and until such time as a Replacement
Unit is purchased, such Net Cash Proceeds or Event of Loss Proceeds shall be
retained in the Cash Collateral Account) or (B) otherwise applied in accordance
with Section 2.7(a). To the extent no such Replacement Unit is purchased during
such 365 or 30 day period, as applicable, or any excess proceeds remain so
unused, all such proceeds shall, immediately after such 365 or 30 day period, as
applicable, be applied in accordance with Section 2.7. Upon the consummation of
the sale or other disposition of a Unit in compliance with this Agreement
(including receipt by the Administrative Agent of the cash sales price complying
with subsection (c) above), such Unit shall be released from the Lien of the
Security Agreement as provided in the Security Agreement. Notwithstanding
anything to the contrary contained in the foregoing, no such sale or voluntary
disposition shall release the Borrower from any of its obligations under the
Security Agreement or any other Loan Document.

 

-55-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (e) Requirements for Replacement Units or Additional Eligible Units. In the
event that the Borrower shall elect to purchase a Replacement Unit pursuant to
Section 6.13(d) or the Seller shall elect to repurchase or replace a Unit
pursuant to Section 11.1(c) or elect to contribute additional Eligible Units
pursuant to 6.20(b), the Borrower shall, at its own expense:

 

  (i) cause a Security Agreement Supplement to be duly executed by the Borrower
and delivered to the Agent, and cause a financing statement and/or other
requisite documents of a similar nature (including precautionary filings) to be
filed in such place or places as necessary in order to perfect the security
interests therein created by or pursuant to the Security Agreement in such Units
(including any filings required to be deposited with the STB or the RGC);

 

  (ii) deliver to the Collateral Agent the original Lease Agreements related to
such Unit;

 

  (iii) deliver to the Administrative Agent an Appraisal Report listing the
Appraised Value of such Units dated no earlier than ninety (90) days prior to
the date on which the Borrower purchases or accepts such Units;

 

  (iv) deliver to the Administrative Agent with such evidence of compliance with
the insurance provisions of Section 6.3 with respect to such Units as the
Administrative Agent may reasonably request, and

 

  (v) deliver to the Administrative Agent (a) a certificate of the chief
financial officer or other financial or accounting officer of the Borrower
acceptable to Administrative Agent, to the effect that such Units are Eligible
Units and are free and clear of all Liens except Permitted Liens and (b) an
opinion of counsel that such Units are duly subjected to the Lien of the
Security Agreement and that the Administrative Agent has a perfected first
priority Lien with respect to the Borrower’s right, title and interest in and to
such Units subject only to Permitted Liens (provided that such opinion may be
substantially in the form of the same opinion given on the Closing Date).

 

-56-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.14. Advances, Investments and Loans. The Borrower will not directly or
indirectly, make loans or advances to, guarantee any obligations of, or make,
retain or have outstanding any investments (whether through purchase of equity
interests or obligations or otherwise) in, any Person or enter into any
partnerships or joint ventures, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, except that
this Section shall not prevent:

 

  (a) receivables created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

  (b) investments in Cash Equivalents; and

 

  (c) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

Section 6.15. Redemption Payments. The Borrower shall not directly or
indirectly, declare or make any Redemption Payments.

Section 6.16. Collections. The Borrower and the Seller shall cause, either
directly or by causing the Servicer or another Person to cause: (1) subject to
the terms of the Lease Administration Agreement, all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times,
to the Lease Administration Agreement. If any Lock-Boxes or Collection Accounts
are established or changed after the date of this Agreement, the Borrower will
provide to the Administrative Agent, substantially contemporaneously with the
proposed effective date therefor, (i) written notice of such addition or change,
and (ii) a joinder or amendment to the Lease Administration Agreement with
respect to any new Lock-Box or Collection Account. In the event any payments
relating to the Collateral are remitted directly to the Borrower or any
Affiliate of the Borrower, such Person will remit (or will cause all such
payments to be remitted) directly to a Collection Bank for deposit into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, such Person will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Administrative Agent and the Lenders. The related Collection Bank
will maintain exclusive dominion and control (subject to the terms of this
Agreement and the Lease Administration Agreement) of each Lock-Box and
Collection Account and shall not grant the right to take dominion and control of
any Lock-Box or Collection Account at a future time or upon the occurrence of a
future event to any Person, except, subject to the terms of the Lease
Administration Agreement, to the Administrative Agent as contemplated by this
Agreement and the Security Agreement; provided, however, that nothing herein
shall be deemed to preclude the Borrower from granting the Servicer access to
the Lock-Boxes and Collection Accounts, or the ability to direct disposition of
the funds held therein, for purposes consistent with the terms of the Railcar
Management Agreement and this Agreement prior to occurrence of an Early
Amortization Event or a Servicer Replacement Event. Borrower shall take all
necessary action to ensure any payments deposited into a Collection Account in
respect of the Collateral are transferred to the Cash Collateral Account in
accordance with the terms of the Lease Administration Agreement.

 

-57-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.17. Change in Payment Instructions to Lessees. Neither the Borrower
nor the Seller shall terminate any bank as a Collection Bank for the Lease
Agreements, or make any change in the instructions to Lessees regarding payments
to be made to any Lock-Box or Collection Account; provided, however, that the
Servicer may make changes in instructions to Lessee regarding payments if such
new instructions require such Lessee to make payments to another existing
Collection Account that complies with the requirements of this Agreement.

Section 6.18. Limitation on the Creation of Subsidiaries. Notwithstanding
anything to the contrary contained in this Agreement, the Borrower will not
establish, create or acquire after the Closing Date any Subsidiary.

Section 6.19. Lenders’ Reliance; Separate Identity. The Borrower acknowledges
that the Administrative Agent and the Lenders are relying upon Borrower’s
identity as a legal entity that is separate from each of the Seller and its
other Affiliates and agrees to take all reasonable steps to maintain Borrower’s
identity as a separate legal entity and to make it manifest to third parties
that Borrower is an entity with assets and liabilities distinct from those of
the Seller and its other Affiliates (other than Borrower) and not just a
division thereof. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, from and after the date of
execution and delivery of this Agreement, the Borrower shall:

 

  (a) conduct its affairs strictly in accordance with its Organization Documents
as in effect on the date hereof and as thereafter amended, including, when and
as required, with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed);

 

  (b) hold itself out to the public and conduct its own business in its own name
and through its own Authorized Representatives;

 

  (c) compensate all employees, consultants and agents and pay its operating
expenses directly from the Borrower’s own funds, for services provided to the
Borrower; provided that to the extent any employee, consultant or agent of the
Borrower is also an employee, consultant or agent of the Seller or any Affiliate
thereof, allocate the compensation of such employee, consultant or agent between
the Borrower and the Seller or such Affiliate, as applicable fairly and
reasonably, on the basis of actual use to the extent practicable and, to the
extent such allocation is not practicable, on a basis reasonably related to
actual use;

 

  (d) conduct all transactions with the Seller and the Servicer (including,
without limitation, any delegation of its obligations hereunder to the Servicer)
strictly on an arm’s-length basis, allocate fairly and reasonably all overhead
expenses for items shared between the Borrower and the Seller or the Servicer on
the basis of actual use to the extent practicable and, to the extent such
allocation is not practicable, on a basis reasonably related to actual use;

 

-58-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (e) at all times have a board of directors consisting of at least one member
that is an Independent Director;

 

  (f) observe all organizational formalities as a distinct entity, and ensure
that all entity actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
the Borrower or (C) the initiation of, participation in, acquiescence in or
consent to any Event of Bankruptcy are duly authorized by unanimous vote of its
board of directors (including the Independent Director);

 

  (g) except as herein specifically otherwise provided, or as permitted under
the Lease Administration Agreement or the Collateral Agency Agreement, maintain
the funds and other assets of the Borrower separate from, and not commingled
with, those of the Seller or any Affiliate thereof and not maintain bank
accounts or other depository accounts to which the Seller or any of its other
Affiliates is an account party, into which the Seller or any of its other
Affiliates makes deposits and from which the Seller or any of its other
Affiliates has the power to make withdrawals;

 

  (h) prepare its financial statements separately from those of the Servicer and
the Seller and insure that any consolidated financial statements of the Seller
that include the Borrower have notes clearly stating that the Borrower is a
separate legal entity and that its assets will be available only to satisfy the
claims of the creditors of the Borrower;

 

  (i) operate its business and activities such that it (A) does not hold itself
out as having agreed to guarantee or be obligated for the debts of the Seller or
any Affiliate thereof, (B) does not hold out its credit as being available to
satisfy the obligations of the Seller or any Affiliate thereof and (C) does not
pledge its assets for the benefit of the Seller or any Affiliate thereof.

Section 6.20. Financial Covenants. (a) Debt Service Coverage Ratio. As of the
last day of each fiscal quarter of the Borrower starting the fiscal quarter
ending September 30, 2013, the Borrower shall maintain a ratio of (i) Net
Revenue for the three fiscal quarters of the Borrower then ended to (ii) Fixed
Charges for the same three fiscal quarters then ended (such ratio, the “Debt
Service Coverage Ratio”) of not less than: 1.05:1.00 or if the Debt Service
Coverage Ratio is less than 1.05:1.00, the Borrower may, within 15 days after
the earlier of (i) 60 days after the close of each fiscal quarter (or 120 days
after the close of each fiscal year) and (ii) the date on which the Borrower
delivers to the Administrative Agent a copy of financial statements required
pursuant to Section 6.1(a) or (b), issue additional equity or incur additional
Permitted Subordinated Debt in an amount such that the related Net Cash Proceeds
is no less than the DSCR Cure Amount, and there shall be no Event of Default
occasioned by the failure to comply with this Section 6.20(a) until such 15-day
period has passed without such cure being effected. The Net Cash Proceeds of any
offering of additional equity or the issuance of any additional Permitted
Subordinated Debt pursuant to this Section 6.20(a) shall be applied to the
repayment of the Obligations in accordance with Section 2.6(b)(ii).

 

-59-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) As of each Test Date, the Borrower shall ensure that no Borrowing Base
Deficit exists or if a Borrowing Base Deficit exists, the Borrower shall cure
such Borrowing Base Deficit within 15 days of such Test Date (such actions may
include, but are not limited to, a repayment of the Obligations pursuant to
Section 2.6(b)(i) or a contribution by the Seller of additional Eligible Units
pursuant to Section 6.13(e)).

Section 6.21. Compliance with OFAC Sanctions Programs. (a) The Borrower and
Seller shall at all times comply with the requirements of all OFAC Sanctions
Programs applicable to the Borrower or Seller and shall cause each of its
Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.

(b) The Borrower and Seller shall provide the Administrative Agent and the
Lenders any information regarding the Borrower, the Seller, its Affiliates, and
its Subsidiaries necessary for the Administrative Agent and the Lenders to
comply with all applicable OFAC Sanctions Programs; subject however, in the case
of Affiliates, to the Borrower’s or the Seller’s ability to provide information
applicable to them.

(c) If the Borrower or the Seller obtains actual knowledge or receives any
written notice that the Borrower, any Affiliate, the Seller or any Subsidiary is
named on the then current OFAC SDN List (such occurrence, an “OFAC Event”), the
Borrower or the Seller shall promptly (i) give written notice to the
Administrative Agent and the Lenders of such OFAC Event, and (ii) comply with
all applicable laws with respect to such OFAC Event (regardless of whether the
party included on the OFAC SDN List is located within the jurisdiction of the
United States of America), including the OFAC Sanctions Programs, and the
Borrower hereby authorizes and consents to the Administrative Agent and the
Lenders taking any and all steps the Administrative Agent or the Lenders deem
necessary, in their sole but reasonable discretion, to avoid violation of all
applicable laws with respect to any such OFAC Event, including the requirements
of the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).

Section 6.22. Subordinated Debt. The Borrower shall not (a) amend or modify any
of the terms or conditions relating to Permitted Subordinated Debt if any such
amendment or modification is materially more restrictive on the Borrower or has
a Material Adverse Effect, (b) make any voluntary prepayment of Permitted
Subordinated Debt or effect any voluntary redemption thereof, or (c) make any
payment on account of Permitted Subordinated Debt which is prohibited under the
terms of any instrument or agreement subordinating the same to the Obligations.
Notwithstanding the foregoing, the Borrower may agree to a decrease in the
interest rate applicable thereto or to a deferral of repayment of any of the
principal of or interest on the Permitted Subordinated Debt beyond the current
due dates therefor.

 

-60-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.23. Servicer Default Event. After the occurrence of a Servicer
Replacement Event, at the written request of the Administrative Agent, the
Borrower shall appoint a replacement Servicer acceptable to the Required
Lenders, whose acceptance shall not be unreasonably withheld or delayed, within
60 days of such request.

Section 6.24. Compliance with Lease Agreements and Servicing Standard. The
Borrower will materially comply with the Servicing Standard in regard to each
Lease Agreement.

Section 6.25. Investment Company Act. The Borrower will conduct its operations,
and the Seller will cause the Borrower’s operations to be conducted, in a manner
which will not subject the Borrower to registration as an “investment company”
under the Investment Company Act of 1940, as amended.

Section 6.26. Securities Laws. The Borrower will not offer any interest in the
Collateral, or other securities or beneficial interests in the Equipment to, or
solicit any offer to buy any thereof from, any Person or approach or negotiate
with any other Person in respect thereof, as to bring the transactions
contemplated by the Agreement within the provisions of Section 5 of the
Securities Act of 1933, as amended.

SECTION 7. EVENTS OF DEFAULT AND REMEDIES.

Section 7.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

  (a) default in the payment when due (whether at the stated maturity thereof or
at any other time provided for in this Agreement) of all or any part of the
principal of or interest on any Loan or any other Obligation payable hereunder
or under any other Loan Document;

 

  (b) default in the observance or performance of any covenant set forth in
Sections 6.1, 6.2, 6.3(a), 6.10, 6.11, 6.16, 6.17, 6.18 or 6.20(a) or (b);

 

  (c) default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such default shall first become known to any
officer of the Borrower or (ii) written notice of such default is given to the
Borrower by the Administrative Agent;

 

  (d) any representation or warranty made herein or in any other Loan Document
or in any certificate delivered to the Administrative Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;

 

-61-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (e) (i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason not be or shall cease to be in full force and effect or is
declared to be null and void (other than as a result of the gross negligence or
willful misconduct of the Administrative Agent as determined by a court of
competent jurisdiction by final and nonappealable judgment), or (iii) any of the
Collateral Documents shall for any reason fail to create a valid and perfected
first priority Lien in favor of the Administrative Agent in any Collateral
purported to be covered thereby except as expressly permitted by the terms
thereof or the terms of this Agreement, or (iv) the Borrower or the Seller takes
any action for the purpose of terminating, repudiating or rescinding any Loan
Document executed by it or any of its obligations thereunder;

 

  (f) default shall occur under (i) any Indebtedness of the Borrower or (ii) any
Indebtedness of the Seller aggregating in excess of $10,000,000, and such
Indebtedness shall have been declared due and payable in accordance with the
terms of the agreement giving rise to such Indebtedness prior to the date on
which such Indebtedness would otherwise have become due and payable or such
Indebtedness shall have matured by its terms, or (ii) any Hedge Agreement of the
Borrower or the Seller with any Lender or any Affiliate of a Lender, and with
respect to the Seller, an ‘early termination date’ has been declared with
respect to such Hedge Agreement;

 

  (g) (g) (i) any final judgment or judgments, writ or writs or warrant or
warrants of attachment, or any similar process or processes, shall be entered or
filed against the Borrower or the Seller, or against any of its Property, in an
aggregate amount in excess of, in the case of the Borrower, $50,000, and in the
case of the Seller, $10,000,000 (except to the extent fully and unconditionally
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing and except to the extent fully and unconditionally covered
by an appeal bond, for which the Borrower or the Seller has established in
accordance with GAAP a cash or Cash Equivalent reserve in the amount of such
judgment, writ or warrant), and which remains undischarged, unvacated, unbonded
or unstayed for a period of 30 days, or any action shall be legally taken by a
judgment creditor to enforce any such judgment, or (ii) the Borrower or the
Seller shall fail within 30 days to discharge one or more non-monetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgments or orders, in any such case,
are not stayed on appeal or otherwise being appropriately contested in good
faith by proper proceedings diligently pursued;

 

  (h) any of the following occur and either individually or together could
reasonably be expected to have a Material Adverse Effect: (i) the Seller, or any
member of its Controlled Group, shall fail to pay when due an amount which it
shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or (ii) notice of intent to terminate a Plan or Plans pursuant to
distress termination procedures set forth in Section 4041(c) of ERISA, having
Unfunded Vested Liabilities, shall be filed under Title IV of ERISA by the
Seller, or any other member of its Controlled Group, any plan administrator or
any combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Plan or a proceeding shall be instituted by a fiduciary of any
Plan against the Seller, or any member of its Controlled Group, to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within 30 days thereafter; or (iv) a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Plan must be terminated; or (v) the Seller, or any member of its Controlled
Group, shall incur liability with respect to the withdrawal or partial
withdrawal from any Plan that could reasonably be expected to have a Material
Adverse Effect; or (vi) the Seller, or any member of its Controlled Group, shall
receive any notice, or any Plan shall receive from the Seller, or any member of
its Controlled Group, any notice, concerning the imposition of withdrawal
liability or a determination that a Plan is in endangered or critical status,
within in the meaning of Section 305 of ERISA;

 

-62-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (i) any Change of Control shall occur;

 

  (j) the Borrower, the Servicer or the Seller shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any Debtor Relief Law or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(vi) take any action in furtherance of any matter described in parts (i) through
(v) above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 7.1(k);

 

  (k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower, the Servicer or the Seller, or any
substantial part of any of its Property, or a proceeding described in
Section 7.1(j)(v) shall be instituted against the Borrower, the Servicer or the
Seller, and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 days;

 

  (l) the Disposition of any Equipment owned by the Borrower other than in
compliance with Section 6.13;

 

  (m) the Borrower removes or otherwise replaces the Servicer (or appoints a new
Servicer) without the prior written consent or direction of the Administrative
Agent; or

 

  (n) failure of the Borrower to appoint a replacement Servicer acceptable to
the Required Lenders within 60 days of a Servicer Replacement Event.

 

-63-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.2. Non-Bankruptcy Defaults. When any Event of Default exists other
than those described in subsection (j) or (k) of Section 7.1, the Administrative
Agent shall, by written notice to the Borrower: (a) if so directed by the
Required Lenders, terminate the remaining Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind. The Administrative Agent, after
giving notice to the Borrower pursuant to Section 7.1(c) or this Section 7.2,
shall also promptly send a copy of such notice to the other Lenders, but the
failure to do so shall not impair or annul the effect of such notice.

Section 7.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 exists, then all outstanding Obligations
shall immediately and automatically become due and payable together with all
other amounts payable under the Loan Documents without presentment, demand,
protest or notice of any kind (each of which is hereby waived by the Borrower),
the Commitments and all other obligations of the Lenders to extend further
credit pursuant to any of the terms hereof shall immediately and automatically
terminate.

Section 7.4. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 7.1(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

Section 7.5. Remedies. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Administrative Agent and the Lenders otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.

SECTION 8. CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.

Section 8.1. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including any loss of profit, and any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender or by
reason of breakage of interest rate swap agreements or the liquidation of other
Hedge Agreements or incurred by reason of an assignment required by
Section 10.2(b)) as a result of:

(a) any payment or prepayment of a Loan on a date other than on a Payment Date,

(b) any failure by the Borrower to make any payment of principal on any Loan
when due (whether by acceleration or otherwise), or

 

-64-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) any payment made prior to its due date as a consequence of acceleration of
the maturity of a Loan as a result of the occurrence of any Event of Default
hereunder,

then, upon the written demand of such Lender, the Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
Borrower, with a copy to the Administrative Agent, a certificate setting forth
the amount of such loss, cost or expense in reasonable detail (including an
explanation of the basis for and the computation of such loss, cost or expense)
and the amounts shown on such certificate shall be conclusive absent manifest
error.

Section 8.2. Illegality. Notwithstanding any other provisions of this Agreement
or any other Loan Document, if at any time any Change in Law makes it unlawful
for any Lender to make or continue to maintain any Eurodollar Loans or to
perform its obligations as contemplated hereby, such Lender shall promptly give
notice thereof to the Borrower and the Administrative Agent and such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Eurodollar Loans and the affected Eurodollar Loans from such Lender shall accrue
interest at the Alternative Rate from such Lender on the Payment Date
immediately following the delivery of such notice.

Section 8.3. Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then the Administrative Agent shall forthwith give written notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the principal amount of all Eurodollar Loans shall accrue interest at the
Alternative Rate on the Payment Date immediately following the delivery of such
notice.

 

-65-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.4. Increased Costs . (a) Increased Costs Generally. If any Change in
Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except with respect to the applicable Reserve Percentage with respect to any
Eurodollar Loans);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, or such other Recipient of participating
in, issuing or maintaining, or to reduce the amount of any sum received or
receivable by such Lender, (whether of principal, interest or any other amount)
then, upon request of such Lender or other Recipient, the Borrower will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 8.4(a) or (b) above and delivered to
the Borrower, shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

 

-66-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
reasonable costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender provides written notice to the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 8.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

SECTION 9. THE ADMINISTRATIVE AGENT.

Section 9.1. Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints Fifth Third Bank, an Ohio banking corporation, to act on its
behalf as the Administrative Agent under the Loan Documents and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Section 9 are
solely for the benefit of the Administrative Agent and the Lenders (except that
Section 9.7 shall also be for the benefit of the Borrower), and neither the
Borrower nor the Seller shall have rights as a third-party beneficiary of any of
such provisions (except with respect to Section 9.7). It is understood and
agreed that the use of the term “agent” in this Agreement or in any other Loan
Document (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 9.2. Administrative Agent and Its Affiliates. The Administrative Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise or refrain from exercising such rights and powers as
though it were not the Administrative Agent, and the Administrative Agent and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of banking, trust, financial advisory or other business with
the Borrower or any Affiliate of the Borrower as if it were not the
Administrative Agent under the Loan Documents and without any duty to account
therefor to the Lenders. The terms “Lender” and “Lenders”, unless otherwise
expressly indicated or unless the context otherwise clearly requires, includes
the Administrative Agent in its individual capacity as a Lender.

 

-67-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.3. Exculpatory Provisions. (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Early Amortization Event or Servicer Replacement Event has occurred
and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or any Legal Requirement, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law and the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all reasonable
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) Any instructions of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.10) shall be binding upon all the Lenders. The Administrative Agent
shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.10), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. In all cases in which the Loan Documents do not require
the Administrative Agent to take specific action, the Administrative Agent shall
be fully justified in using its discretion in failing to take or in taking any
action thereunder. The Administrative Agent shall be entitled to assume that no
Early Amortization Event exists, and shall be deemed not to have knowledge of
any Early Amortization Event unless and until notice describing such Early
Amortization Event is given to the Administrative Agent in writing by the
Borrower or a Lender. If the Administrative Agent receives from the Borrower a
written notice of an Early Amortization Event pursuant to Section 6.1, the
Administrative Agent shall promptly give each of the Lenders written notice
thereof.

 

-68-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, or any Funding,
(ii) the contents of any certificate, report or other document delivered under
the Agreement or any other Loan Documents or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Amortization Event, (iv) the validity, enforceability,
effectiveness, genuineness, value, worth or collectability of this Agreement,
any other Loan Document or any other agreement, instrument, document or writing
furnished in connection with any Loan Document or any Collateral, or (v) the
satisfaction of any condition set forth in Section 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; and the Administrative Agent makes no representation of
any kind or character with respect to any such matter mentioned in this
sentence.

Section 9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
treat the payee of any Note or any Loan as the holder thereof until written
notice of transfer shall have been filed with the Administrative Agent signed by
such payee in form satisfactory to the Administrative Agent.

Section 9.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment in the selection of such sub-agents.

 

-69-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.7. Resignation of Administrative Agent and Successor Administrative
Agent. (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which may be any Lender hereunder or any
commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$200,000,000 and, so long as no Event of Default shall have occurred and be
continuing, such appointment shall be subject to the Borrower’s consent (which
shall not be unreasonably withheld). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent
(other than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Section 9
and Section 10.12 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

-70-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.8. No Other Duties; Designation of Additional Agents. Anything herein
to the contrary notwithstanding, none of the Co-Arrangers or Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender. The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

Section 9.9. Authorization to Enter into, and Enforcement of, the Collateral
Documents. The Lenders irrevocably authorize the Administrative Agent to execute
and deliver the Collateral Documents on their behalf and on behalf of each of
their Affiliates and to take such action and exercise such powers under the
Collateral Documents as the Administrative Agent considers appropriate, provided
the Administrative Agent shall not amend the Collateral Documents unless such
amendment is agreed to in writing by the Required Lenders. Each Lender
acknowledges and agrees that it will be bound by the terms and conditions of the
Collateral Documents upon the execution and delivery thereof by the
Administrative Agent. Except as otherwise specifically provided for herein, no
Lender (or its Affiliates) other than the Administrative Agent shall have the
right to institute any suit, action or proceeding in equity or at law for the
foreclosure or other realization upon any Collateral or any or for the execution
of any trust or power in respect of the Collateral or for the appointment of a
receiver or for the enforcement of any other remedy under the Collateral
Documents; it being understood and intended that no one or more of the Lenders
(or their Affiliates) shall have any right in any manner whatsoever to affect,
disturb or prejudice the Lien of the Administrative Agent (or any security
trustee therefor) under the Collateral Documents by its or their action or to
enforce any right thereunder, and that all proceedings at law or in equity shall
be instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders and their Affiliates.

Section 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.9 and 10.12(a)) allowed in such judicial
proceeding; and

 

-71-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.12(a).

Section 9.11. Collateral Matters. (a) The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations), (B) that is sold or to be sold as part of or in connection with
any sale permitted under the Loan Documents, or (C) subject to Section 10.10, if
approved, authorized or ratified in writing by the Required Lenders; and

(ii) to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.12.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.13.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower or the Seller in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

-72-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 10. MISCELLANEOUS.

Section 10.1. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower and the Seller under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or the Seller, as applicable, shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 10.1(d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or the Seller to a Governmental Authority pursuant to this
Section 10.1, the Borrower or the Seller shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

-73-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 10.1(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

 

  (A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

  (B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

-74-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
reasonably acceptable to the Administrative Agent representing that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form reasonably acceptable to the
Administrative Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate in form reasonably acceptable to the
Administrative Agent on behalf of each such direct and indirect partner;

 

  (C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

  (D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

-75-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (E) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.1 (including by
the payment of additional amounts pursuant to this Section 10.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 10.1(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 10.1(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 10.1(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 10.1(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 10.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 10.2. Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 8.4, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 10.1, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 8.4 or Section 10.1, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-76-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Replacement of Lenders. If any Lender requests compensation under
Section 8.4, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 10.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 10.2(a), or if any Lender is a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.9(b)), all of its interests, rights (other than
its existing rights to payments pursuant to Section 8.4 or Section 10.1) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.9(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.1) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 8.4 or payments required to be made pursuant to Section 10.1 such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

Section 10.3. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent or any Lender or on the part of the holder or holders
of any of the Obligations in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies hereunder of the Administrative Agent, the Lenders and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

Section 10.4. Non-Business Days. If the payment of any obligation or the
performance of any covenant, duty or obligation hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

-77-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.5. Survival of Representations and Covenants. All representations and
warranties and covenants made herein or in any other Loan Document or in
certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any Lender has any Commitment hereunder or any Obligations (other than
contingent obligations not due and owing) remain unpaid hereunder.

Section 10.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including, but not limited to,
Sections 8.1, 8.4, 10.1, 10.5 and 10.12, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations (other
than contingent obligations not due and owing).

Section 10.7. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations
greater than its Percentage share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this clause (ii) shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or the Seller
(as to which the provisions of this clause (ii) shall apply).

The Borrower and the Seller consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

-78-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.8. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.8(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows:

(i) if to the Borrower or the Seller, then to both of them at the following
addresses:

Longtrain Leasing I, LLC

100 Clark Street Suite 200

St. Charles, MO 63301

Attention: Michael Obertop

Telephone: (636) 940-6000

Facsimile: (636) 940-6044

and

American Railcar Industries, Inc.

100 Clark Street Suite 200

St. Charles, MO 63301

Attention: Diana Gould

Telephone: (636) 940-6000

Facsimile: (636) 940-6044

(ii) if to the Administrative Agent:

Fifth Third Bank

Fifth Third Center

38 Fountain Square Plaza

Cincinnati, OH 45263

Attention: Loan Syndications/Judy Huls

Telephone: (513) 579-4224

Facsimile: (513) 534-0875

Email: judy.huls@53.com

(iii) if to a Lender, to it at its address (or facsimile number) set forth on
its signature page hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 10.8(b) below, shall be effective as provided in said
Section 10.8(b).

 

-79-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2.1 or Section 2.3 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
respective Section by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore, provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by written
notice to the other parties hereto. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(d) Platform.

(i) The Borrower and Seller agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Debtdomain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Administrative
Agent and its Related Parties do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrower, the Seller or any
of their Subsidiaries, any Lender or any other Person or entity for damages of
any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, the Seller’s or the Administrative Agent’s transmission of
Communications through the Platform, other than as determined by a court of
competent jurisdiction by a final and nonappealable judgment that such damages
result from the Administrative Agent or any of its Related Parties’ gross
negligence or willful misconduct. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that the
Borrower or the Seller provides to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent and Lender by means of electronic communications pursuant
to this Section, including through the Platform.

 

-80-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.9. Successors and Assigns; Assignments and
Participations. (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
under any Loan Document without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of Section 10.9(b) below, (ii) by way of participation in
accordance with the provisions of Section 10.9(d) below or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 10.9(e) below (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.9(d) below and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment(s) and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 10.9(b)(i)(B) below in the aggregate or in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) In any case of an assignment not described in Section 10.9(b)(i)(A) above,
the aggregate amount of the Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Term Credit, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consent (each such consent not to be unreasonably withheld or delayed).

 

-81-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.9(b)(i)(B) above and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed, or conditioned) shall be required for assignments in respect
of any Term Loans to a Person who is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.

(v) No Assignment to Certain Persons. Notwithstanding anything else to the
contrary herein or in any Loan Document, no Lender shall be or become, or assign
any of its rights or obligations hereunder to any Person (other than an
Affiliate or Related Person of the Borrower) that itself is, or whose Affiliates
or Related Persons are (i) primarily engaged in the manufacturing or leasing of
railcars, (ii) an operating lessor of rolling stock, and/or (iii) a competitor
of the Servicer or the Borrower.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

-82-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section 10.9(b), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4, 10.1 and 10.12 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.9(d) below, except
that any assignment not in compliance with Section 10.9(b)(v) shall be null and
void at its inception.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment(s) of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment(s) and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.12(c) with respect to any payments made by such
Lender to its Participant(s). Notwithstanding anything else to the contrary
herein or in any Loan Document, no Lender shall sell any Participation hereunder
to any Person (other than an Affiliate or Related Person of the Borrower) that
itself is, or whose Affiliates or Related Persons are (i) primarily engaged in
the manufacturing or leasing of railcars, (ii) an operating lessor of rolling
stock, and/or (iii) a competitor of the Servicer or the Borrower.

 

-83-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.10(i) and
(ii) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 8.1, 8.4, 10.1 and 10.12 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.9(b) above; provided that such Participant (A) agrees to
be subject to the provisions of Section 10.2 as if it were an assignee under
Section 10.2(b) above; and (B) shall not be entitled to receive any greater
payment under Sections 8.4, 10.1 or 10.12, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 10.2(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.13 as though it were a Lender; provided that such Participant agrees
to be subject to Section 10.7 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other Obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Notwithstanding anything else to the contrary herein or in any Loan Document, no
Lender shall pledge or assign a security interest in all or any portion of its
rights under this Agreement to any Person (other than an Affiliate or Related
Person of the Borrower) that itself is, or whose Affiliates or Related Persons
are (i) primarily engaged in the manufacturing or leasing of railcars, (ii) an
operating lessor of rolling stock, and/or (iii) a competitor of the Servicer or
the Borrower.

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
the Ohio Uniform Electronic Transactions Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

-84-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.10. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders), and (c) if the
rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent; provided that:

(i) no amendment or waiver pursuant to this Section 10.10 shall (A) increase or
extend any Commitment of any Lender without the consent of such Lender, or
(B) reduce or waive the amount of or postpone the date for any scheduled payment
(but not including any mandatory prepayment) of any principal of or interest on
any Loan (except in connection with the waiver of acceptability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)) or of any fee payable hereunder without
the consent of the Lender to which such payment is owing or which has committed
to make such Loan (or participate therein) hereunder or (C) change the
application of payments set forth in Section 2.7 without the consent of any
Lender adversely affected thereby.

(ii) no amendment or waiver pursuant to this Section 10.10 shall, unless signed
by each Lender, increase the aggregate Commitments of the Lenders, change the
definitions of Required Lenders or Borrowing Base (or any defined terms used in
the determination of Borrowing Base), change the provisions of this
Section 10.10, contractually subordinate any of the Administrative Agent’s Liens
in the Collateral (other than to Permitted Liens), release all or substantially
all of the Collateral (except as otherwise provided for in the Loan Documents),
affect the number of Lenders required to take any action hereunder or under any
other Loan Document, or change or waive any provision of any Loan Document that
provides for the pro rata nature of disbursements or payments to Lenders.

Notwithstanding anything to the contrary herein, (i) any provision of this
Agreement may be amended by an agreement in writing entered into by Borrower,
the Required Lenders and the Administrative Agent if (A) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (B) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment (including pursuant to an assignment to a replacement Lender in
accordance with the terms herein) in full of the principal of and interest
accrued on each Loan made by it and all other Obligations owing to it or accrued
for its account under this Agreement, (ii) the Collateral Documents and related
documents executed by Borrower and Seller in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be
amended, modified, supplemented and waived with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Person if such amendment, modification, supplement or waiver is
delivered in order (A) to comply with local Legal Requirements (including any
foreign law or regulatory requirement) or advice of local counsel, (B) to cure
ambiguities, inconsistency, omissions, mistakes or defects or (C) to cause such
Collateral Document or other document to be consistent with this Agreement and
the other Loan Documents and (iii) if following the Closing Date, the
Administrative Agent and the Borrower shall have jointly identified an
ambiguity, inconsistency, obvious error, or mistake or any error, mistake or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents (other than the Collateral Documents), then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Documents if the same is not objected to in
writing by the Required Lenders within five (5) Business Days following receipt
of notice thereof.

 

-85-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.11. Heading. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 10.12. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) subject to the terms of the Engagement Letter, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the Term
Credit, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents, (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with any amendments, modifications or waivers of the
provisions hereof or thereof and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent and
for a single counsel for all Lenders), in connection with any Early Amortization
Event hereunder or with the enforcement or protection of its rights (including
all such reasonable expenses incurred in connection with any proceeding under
the United States Bankruptcy Code involving any Borrower or any of its
Affiliates as a debtor thereunder) (A) in connection with this Agreement and the
other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
Damages (including the reasonable fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower, the Servicer and the Seller
other than such Indemnitee and its Related Parties) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Claim related in any way to the Borrower,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, the Servicer or the
Seller, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment, or (y) result from a claim brought by the Borrower or
the Seller against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or
Seller has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This Section 10.12(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any claim not related to any such Taxes.

 

-86-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 10.12(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Term Loan Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this Section 10.12(c) are several and not joint. The
Administrative Agent shall be entitled to offset amount received for the account
of a Lender under this Agreement against unpaid amounts due from such Lender to
the Administrative Agent hereunder (whether as fundings of participations,
indemnities or otherwise), but shall not be entitled to offset against amounts
owed to the Administrative Agent by any Lender arising outside of this Agreement
and the other Loan Documents.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor the Seller shall assert, and each of
the Borrower and the Seller hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan, or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

-87-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Payments. All amounts due under this Section shall be payable after demand
therefor.

(f) Survival. The obligations of the Borrower under this Section shall survive
the termination of this Agreement and the payment of Obligations hereunder.

Section 10.13. Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such Indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application. As provided in Section 10.9(d),
each Participant and their respective Affiliates shall have the same rights as a
Lender under this Section 10.13.

SECTION 10.14. GOVERNING LAW; JURISDICTION; ETC. (A) GOVERNING LAW. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE, OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED ON, ARISING OUT
OF, OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(B) JURISDICTION. THE BORROWER AND SELLER IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN EACH CASE IN ANY FORUM OTHER
THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR THE SELLER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

-88-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) WAIVER OF VENUE. THE BORROWER AND SELLER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.14(B) ABOVE. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(D) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.8. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 10.16. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any endorser shall be obligated to pay any Excess
Interest, (c) any Excess Interest that the Administrative Agent or any Lender
may have received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any endorser shall
have any action against the Administrative Agent or any Lender for any Damages
whatsoever arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

 

-89-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.17. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents.
Nothing contained herein shall be deemed or construed to permit any act or
omission which is prohibited by the terms of any Collateral Document, the
covenants and agreements contained herein being in addition to and not in
substitution for the covenants and agreements contained in the Collateral
Documents.

Section 10.18. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 10.19. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

Section 10.20. Waiver of Jury Trial. EACH OF THE BORROWER, THE SELLER AND THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-90-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.21. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any Hedge Agreement under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or the Seller or the Term Credit
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Term Credit,
(h) with the consent of the Borrower, or (i) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or the Seller relating to the Borrower or the Seller or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or the Seller, provided that, in the case of
information received from the Borrower or the Seller after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.22. Counterparts; Integration, Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Sections 3.1 and 3.2, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e. “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

-91-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 11. THE SELLER PERFORMANCE AGREEMENT.

Section 11.1. The Seller Performance Agreement. To induce the Lenders to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrower by reason of the Commitments and the Loans and for other good
and valuable consideration, receipt of which is hereby acknowledged, the Seller
hereby unconditionally and irrevocably covenants to the Administrative Agent and
the Lenders that:

(a) the Equipment and the related Lease Agreements contributed to the Borrower
pursuant to the Contribution Agreement and listed on Schedule A to the Security
Agreement or on any Security Agreement Supplement have been selected by the
Seller in good faith and without any adverse selection among the equipment and
related lease agreements owned by the Seller;

(b) the Seller shall cause the Servicer to maintain, lease and re-lease the
Equipment owned by the Borrower no less favorably than similar portfolios of
Equipment serviced by the Servicer;

(c) if as of any Test Date, any Unit reported as of such Test Date as an
Eligible Unit and included in the determination of the Borrowing Base was not an
Eligible Unit as of such Test Date, the Seller will either repurchase such Unit
and the related Lease Agreement in accordance with the provisions set forth in
Section 6.13(d) or replace such Unit with a Replacement Unit as set forth in
Section 6.13(e), in each case, no later than 15 days after the applicable Test
Date.

For the avoidance of doubt, the Seller shall be liable to the Borrower, the
Administrative Agent or any Lender for all representations, warranties,
covenants and indemnities made by the Seller pursuant to the terms of this
Agreement or any instrument or certificate delivered pursuant to the terms
thereof, all of which obligations are limited solely and exclusively so as not
to constitute credit recourse to the Seller for losses arising from the
financial inability of any Lessee to make its rental and other payments owed
under the related Lease Agreements and/or the failure of the Borrower or the
Administrative Agent to realize any particular amount upon a sale or other
disposition of Equipment, including in any foreclosure or similar liquidation.

Section 11.2. Performance Undertaking Unconditional. The obligations of Seller
under this Section 11 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

 

  (a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

-92-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

 

  (c) any change in the corporate existence, structure, or ownership of, or any
proceeding under any Debtor Relief Law affecting, the Borrower or other obligor,
any other guarantor, or any of their respective assets, or any resulting release
or discharge of any obligation of the Borrower or other obligor or of any other
guarantor contained in any Loan Document;

 

  (d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender or any other Person, whether or not arising in
connection herewith;

 

  (e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

 

  (f) any application of any sums by rights of set-off, counterclaim or similar
rights to any obligation of the Borrower or other obligor, regardless of what
obligations of the Borrower or other obligor remain unpaid, including the
Obligations;

 

  (g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or other obligor or any other guarantor
of the principal of or interest on any Loan or any other amount payable under
the Loan Documents; or

 

  (h) any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this clause (h), constitute a
legal or equitable discharge of the obligations of the Seller under this
Section 11.

Section 11.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Seller’s obligations under this Section 11 shall remain in full
force and effect until the Commitments are terminated and the principal of and
interest on the Loans and all other Obligations payable by the Borrower under
this Agreement and all other Loan Documents (other than any contingent or
indemnification obligations not then due) shall have been paid in full or
collateralized in a manner reasonably acceptable to the Lender to whom such
obligations are owed. If at any time any payment of the principal of or interest
on any Loan or any other amount payable by the Borrower or other obligor or the
Seller under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy, or reorganization of the Borrower or
other obligor or of the Seller, or otherwise, Seller’s obligations under this
Section 11 shall be reinstated at such time as though such payment had become
due but had not been made at such time.

 

-93-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 11.4. Subrogation. Seller agrees it will not exercise any rights which
it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations (other than any contingent or
indemnification obligations not then due) shall have been paid in full or
collateralized in a manner reasonably acceptable to the Lender to whom such
obligations are owed subsequent to the termination of all the Commitments. If
any amount shall be paid to the Seller on account of such subrogation rights at
any time prior to the later of (a) the payment in full of the Obligations and
all other amounts payable by the Borrower hereunder and the other Loan Documents
(other than any contingent or indemnification obligations not then due) (b) the
termination of the Commitments, such amount shall be held in trust for the
benefit of the Administrative Agent, the Lenders and their Affiliates and shall
forthwith be paid to the Administrative Agent for the benefit of the Lenders and
their Affiliates or be credited and applied upon the Obligations whether matured
or unmatured, in accordance with the terms of this Agreement.

Section 11.5. Subordination. Seller hereby subordinates the payment of all
indebtedness, obligations, and liabilities of the Borrower owing to the Seller,
whether now existing or hereafter arising, to the indefeasible payment in full
in cash of all Obligations (other than any contingent obligations not due and
owing). During the existence of any Event of Default, subject to Section 11.4
above, any such indebtedness, obligation, or liability of the Borrower owing to
the Seller shall be enforced and performance received by the Seller as trustee
for the benefit of the holders of the Obligations and the proceeds thereof shall
be paid over to the Administrative Agent for application to the Obligations
(whether or not then due), but without reducing or affecting in any manner the
liability of the Seller under this Section 11 (it being understood that while an
Event of Default is not occurring, Seller shall not be required to remit to the
Administrative Agent any payments received from the Borrower).

Section 11.6. Waivers. Seller irrevocably waives acceptance hereof, presentment,
demand, protest, and any notice not provided for herein, as well as any
requirement that at any time any action be taken by the Administrative Agent,
any Lender or any other Person against the Borrower or other obligor, another
guarantor, or any other Person.

Section 11.7. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against Seller under this Section 11 shall not exceed $1.00
less than the lowest amount which would render Seller’s obligations under this
Section 11 void or avoidable under applicable law, including fraudulent
conveyance law.

Section 11.9. Benefit to the Seller. The Borrower and the Seller are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of the Borrower has a direct impact on the success of Seller.
Seller will derive substantial direct and indirect benefit from the extensions
of credit hereunder.

Section 11.10. No Bankruptcy Petition. The Seller will not, prior to the date
that is one year and one day after the payment in full of all Obligations and
other amounts owing pursuant to this Agreement and the other Loan Documents,
institute against the Borrower or join any other Person in instituting against
the Borrower, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under any Debtor Relief
Law. This Section 11.20 shall survive the termination of this Agreement.

[SIGNATURE PAGES TO FOLLOW]

 

-94-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 

“BORROWER” LONGTRAIN LEASING I, LLC By  

 

  Name                                                                        
Title                                                                         
“Seller” AMERICAN RAILCAR INDUSTRIES, INC. By  

 

  Name                                                                        
Title                                                                         

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lenders”

FIFTH THIRD BANK, as a Lender and as Administrative Agent

By  

 

  Name                                                                        
Title                                                                         
KEY EQUIPMENT FINANCE INC., as a Lender By  

 

  Name                                                                        
Title                                                                         
Notice Information:

1000 S. McCaslin Boulevard

Superior, CO 80027

Attention: Richard Anderson

Telephone: (720) 304-1247

Telecopy: (216) 370-9166

Email: richard.s.anderson@key.com

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By  

 

  Name                                                                        
Title                                                                         

Notice Information:

14241 Dallas Parkway

Suite 1300

Dallas, TX 75254

Attention: Jason Farr

Telephone: (972) 851-9238

Telecopy: (866) 618-6448

Email: jason.k.farr@wellsfargo.com

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CRÉDIT INDUSTRIEL ET COMMERCIAL, as a Lender By  

 

  Name                                                                        
Title                                                                         
By  

 

  Name                                                                        
Title                                                                         
Notice Information:

520 Madison Avenue

New York, NY 10022

Attention: Laura Carosi

Telephone: (212) 715-4541

Telecopy: (212) 715-4477

Email: lcarosi@cicny.com

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

COMERICA LEASING CORPORATION, as a Lender By  

 

  Name                                                                        
Title                                                                         
Notice Information:

39200 West Six Mile Road

4th Floor/MC 7577

Livonia, MI 48152

Attention: Maureen Patterson

Telephone: (734) 632-7156

Telecopy: (734) 632-5016

Email: mmpatterson@comerica.com

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DVB BANK SE, as a Lender By  

 

  Name                                                                        
Title                                                                         
By  

 

  Name                                                                        
Title                                                                         
Notice Information:

Platz der Republik 6

60325 Frankfurt am Main/Germany

Attention: Herta Jung

Telephone: +49 69 9750 4505

Telecopy: +49 69 9750 4526

Email: herta.jung@dvbbank.com

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONS COMMERCIAL EQUIPMENT FINANCE, LLC, as a Lender

By  

 

  Name                                                                        
Title                                                                         
By  

 

  Name                                                                        
Title                                                                         
Notice Information:

8182 Maryland Avenue

Suite 1100

St. Louis, MO 63105

Attention: Anne Silvestri

Telephone: (314) 615-2372

Telecopy: (314) 615-2355

Email: anne.silvestri@regions.com

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FIRST BANK, as a Lender By  

 

  Name                                                                        
Title                                                                         
By  

 

  Name                                                                        
Title                                                                         
Notice Information:

600 James S. McDonnell Boulevard

Hazelwood, MO 63042

Attention: Sandy Randle

Telephone: (314) 592-2771

Telecopy: (314) 592-2760

Email: sandy.randle@fbol.com

 

Signature Page to Credit Agreement